Case 1:20-cv-01092-AMD-JO Document 1-19 Filed 02/27/20 Page 1 of 87 PageID #: 238




             EXHIBIT S
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                   INDEX NO. 706805/2019
        CaseNO.
NYSCEF DOC.  1:20-cv-01092-AMD-JO
                12                Document 1-19 Filed 02/27/20 Page 2RECEIVED
                                                                      of 87 PageID #: 239
                                                                              NYSCEF:  01/29/2020




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF QUEENS
           --------------------------------------------------------------X
           SHIRLEY BROWN,
                                                                             Index No.: 706805/2019
                                              Plaintiff,
                                                                             NOTICE OF MOTION TO COMPEL
                   -against-                                                 RESPONSE TO DEFENDANTS’
                                                                             DEMAND PRURSUANT TO
           AMERICAN AIRLINES GROUP INC., JANE DOE                            CPLR 3017(C)
           and AMERICAN AIRLINES INC.,

                                               Defendants.
           --------------------------------------------------------------X

                  PLEASE TAKE NOTICE that upon the attached affirmation of Alice Chan, affirmed on

          January 29, 2020, and the exhibits attached thereto, annexed Affirmation in Good Faith, and

          upon all the pleadings and proceedings in this case to date, defendants American Airlines Group

          Inc. and American Airlines Inc. (“Defendants”) will move this Court in Courtroom 67, IAS Part

          30 at Queens County Supreme Courthouse, located at 88-11 Sutphin Blvd, Jamaica, NY 11435

          on February 26, 2020, at 10:00 a.m., or as soon thereafter as counsel can be heard, for an order

          pursuant to Civil Practice Law and Rule (“CPLR”) 3124, directing plaintiff Shirley Brown to

          respond to Defendants’ Demand Pursuant to CPLR 3017(c), dated September 12, 2019, and/or

          for sanctions for failing to respond and for such other and further relief as the Court deems just

          and proper.

                  The above entitled action is for personal injury.

                  An affirmation that a good faith effort has been made to resolve the issues raised in this

          motion is attached.

                  PLEASE TAKE FURTHER NOTICE that pursuant to CPLR 2214(b), answering papers

          or cross-motions, if any, are required to be served upon the undersigned at least seven days




                                                                  1


                                                              1 of 2
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                               INDEX NO. 706805/2019
        CaseNO.
NYSCEF DOC.  1:20-cv-01092-AMD-JO
                12                Document 1-19 Filed 02/27/20 Page 3RECEIVED
                                                                      of 87 PageID #: 240
                                                                              NYSCEF:  01/29/2020




          before the date set forth above for the submission of this motion.


          Dated: January 29, 2020
                 New York, New York

                                                                       Respectfully Submitted,

                                                                       CHAN & GRANT, LLP

                                                                       By:__s/Alice Chan___________
                                                                               Alice Chan
                                                                       Attorneys for Defendants
                                                                       American Airlines Group, Inc. and
                                                                       American Airlines, Inc.
                                                                       61 Lexington Avenue, Suite 1G
                                                                       New York, New York 10010
                                                                       Tel: (646) 779-2988
                                                                       Fax: (646) 779-2950

          To:    Jacob L. Levine
                 LERNER, ARNOLD & WINSTON, LLP
                 475 Park Avenue South, 28th Floor
                 New York, New York 10016




                                                           2


                                                       2 of 2
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                   INDEX NO. 706805/2019
        CaseNO.
NYSCEF DOC.  1:20-cv-01092-AMD-JO
                13                Document 1-19 Filed 02/27/20 Page 4RECEIVED
                                                                      of 87 PageID #: 241
                                                                              NYSCEF:  01/29/2020




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF QUEENS
           --------------------------------------------------------------X
           SHIRLEY BROWN,
                                                                             Index No.: 706805/2019
                                              Plaintiff,

                   -against-                                                 AFFIRMATION IN SUPPORT OF
                                                                             MOTION TO COMPEL RESPONSE
           AMERICAN AIRLINES GROUP INC., JANE DOE                            TO DEFENDANTS’ DEMAND
           and AMERICAN AIRLINES INC.,                                       PURSUANT TO CPLR 3017(C)

                                               Defendants.
           --------------------------------------------------------------X

                  Alice Chan, an attorney admitted to practice in the courts of the State of New York, and

          not a party to this action, hereby affirms the following to be true under the penalties of perjury,

          pursuant to Civil Practice Law and Rules (CPLR) 2106:

                  1.       I am a partner with the law firm Chan & Grant, LLP, attorneys of record for

          defendants’ American Airlines Group, Inc. and American Airlines, Inc. (hereinafter collectively

          referred to as “Defendants”) in the above-captioned action, and as such I am fully familiar with

          all the facts and circumstances in this case after reviewing records maintained by my office and

          discussions with staff at said office. I submit this affirmation in support of and in good faith of

          the within application in the instant motion for an order pursuant to CPLR 3124, compelling

          plaintiff Shirley Brown (“Plaintiff”) to respond to Defendants’ Demand Pursuant to CPLR

          3017(c) dated September 12, 2019 (hereinafter “Supplemental Demand Request”), and/or for

          sanctions pursuant to CPLR 3126, for Plaintiff failure to respond in bad faith, that Plaintiff be

          precluded from producing any evidence that her damages or recovery exceed $75,000.00, and for

          attorneys’ fees and costs in preparing and making this motion.

                  2.       A true and correct copy of Defendants’ CPLR 3017(c) Supplemental Demand

          Request is annexed hereto as Exhibit A.

                                                                  1


                                                              1 of 8
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                INDEX NO. 706805/2019
        CaseNO.
NYSCEF DOC.  1:20-cv-01092-AMD-JO
                13                Document 1-19 Filed 02/27/20 Page 5RECEIVED
                                                                      of 87 PageID #: 242
                                                                              NYSCEF:  01/29/2020




                 3.      Plaintiff commenced this action by filing a Summons and Complaint in The

          Supreme Court of the State of New York, County of Queens on April 17, 2019, against

          American Airlines Group, Inc. and Jane Doe (true and correct copies of which are annexed

          hereto as Exhibit B).

                 4.      On July 12, 2019, Plaintiff served a copy of the Summons and Complaint on non-

          party American Airlines, Inc. through the New York Secretary of State but did not serve named-

          defendant, American Airlines Group Inc. (Exhibit C, NYS Department of State Letter; Exhibit

          D, Plaintiff’s Affidavit of Service stating American Airlines, Inc. was served although American

          Airlines Group Inc. was a named defendant.). By Stipulation of attorneys for defendant,

          American Airlines Group Inc. and plaintiff, defendant American Airlines Group Inc. had until

          September 10, 2019 to file its Answer, plead or otherwise move.

                 5.      On September 5, 2019, Plaintiff filed an Amended Complaint adding American

          Airlines, Inc. as a defendant to this action. A true and correct copy of the Amended Complaint is

          annexed hereto as Exhibit E.

                 6.      On September 12, 2019, Defendants American Airlines Group Inc. and American

          Airlines, Inc. joined issue (true and correct copies of American Airlines, Inc. and American

          Airlines Group Inc.’s Answers are annexed hereto as Exhibit F and G, respectively.).

                 7.      On September 12, 2019, defendants served Plaintiff with a CPLR 3017(c)

          Supplemental Demand Request requesting that Plaintiff set forth the total damages to which they

          deem themselves entitled. (Exhibit A, Supplemental Demand Request).

                 8.      As defendants did not receive a response, on October 14, 2019, the undersigned’s

          office sent a follow-up letter requesting that Plaintiff respond to the September 12, 2019 CPLR




                                                          2


                                                       2 of 8
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                  INDEX NO. 706805/2019
        CaseNO.
NYSCEF DOC.  1:20-cv-01092-AMD-JO
                13                Document 1-19 Filed 02/27/20 Page 6RECEIVED
                                                                      of 87 PageID #: 243
                                                                              NYSCEF:  01/29/2020




          3017(c) Supplemental Demand Request (“October Letter”). A true and correct copy of the

          October 14, 2019 letter is annexed hereto as Exhibit H.

                 9.      On November 13, 2019, a preliminary conference was held, and this court ordered

          Plaintiff to respond to the Supplemental Demand Request within 30 days. A true and correct

          copy of the Preliminary Conference Order is annexed hereto as Exhibit I.

                 10.     No response was received and on January 6, 2020, the undersigned sent by e-mail

          and first-class mail, an additional follow-up letter outlining previous attempts to obtain a

          response from Plaintiff, including referencing Plaintiff’s violation of the Preliminary Conference

          Order, and informing Plaintiff of the necessity of a response in order to determine if this action is

          removable to federal court based on diversity jurisdiction pursuant to 28 U.S.C § 1332, 28

          U.S.C. § 1441 and 28 U.S.C. § 1446. We advised that Plaintiff’s response to defendants’ demand

          pursuant to CPLR 3017(c) is required to determine whether the amount in controversy exceeds

          the sum or value of $75,000.00 and that pursuant to 28 U.S.C 1446(c)(1), defendants have one

          year from commencement of the action to remove unless the district court finds that the plaintiff

          has acted in bad faith in order to prevent a defendant from removing the action. Furthermore, we

          advised in the letter, that if Plaintiff fails to respond to Defendants’ Demand Pursuant to CPLR

          3017(c), and it is later determined one year after commencement of the action that the amount in

          controversy exceeds $75,000.00, defendants will file removal of this action and consider that

          plaintiff acted in bad faith in order to prevent defendant from removing the action pursuant to 28

          U.S.C. 1446(c)(1). We requested once again that Plaintiff respond to the Supplemental Demand

          Request (“January Letter”). True and correct copies of the January 6, 2020 letter, as well as e-

          mail with attached letter sent, is annexed hereto as Exhibit J.




                                                            3


                                                        3 of 8
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                 INDEX NO. 706805/2019
        CaseNO.
NYSCEF DOC.  1:20-cv-01092-AMD-JO
                13                Document 1-19 Filed 02/27/20 Page 7RECEIVED
                                                                      of 87 PageID #: 244
                                                                              NYSCEF:  01/29/2020




                 11.     On January 6, 2020, the undersigned offices also called the Compliance,

          Conference and Settlement Part of the Supreme Court of the State of New York, County of

          Queens and spoke with Brooke Rubenstein, Court Analyst and discussed Plaintiff’s failure to

          respond to discovery including Defendants’ Demand Pursuant to CPLR § 3017(c) and advising

          of Defendants time restraints to remove the action if subject to removal based on diversity

          jurisdiction. Ms. Rubenstein authorized our offices to file a Motion to Compel to The Honorable

          Cheree A. Buggs, the IAS Judge assigned to this case. Defendants began preparing the Motion.

                 12.     On January 16, 2020, the undersigned received a call from and spoke with Leslie

          Ann Sanchez, Paralegal at Lerner, Arnold & Winston, LLP. Ms. Sanchez stated she was calling

          on behalf of Jacob Levine, Lerner, Arnold & Winston, LLP, attorneys for Plaintiff, and that they

          had received our Discovery Demands and follow-up letters, and that they would have responses

          to all the demands by Wednesday, January 22, 2020, and would also e-mail us a copy of the

          responses on that day. Ms. Sanchez requested we not file a Motion to Compel responses for the

          outstanding discovery. The undersigned replied that we were about to file a Motion to Compel

          but that if Plaintiff was going to have responses by Wednesday, we would withhold filing the

          Motion to Compel. We advised Ms. Sanchez that in particular we were seeking a response to

          Defendants’ Demand Pursuant to CPLR 3017(c) and that our time to remove under the statute

          was limited. She stated she understood our concern and would provide responses on Wednesday,

          January 22, 2020.

                 13.     On Wednesday, January 22, 2020, no responses were received. The following

          day, on January 23, 2020, we called Ms. Sanchez to inquire about the responses. She stated that

          the draft responses were sitting on Jacob’s [Levine] desk for his signature. She took the

          undersigned’s e-mail addresses and said she would e-mail the responses once Attorney Levine



                                                           4


                                                       4 of 8
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                 INDEX NO. 706805/2019
        CaseNO.
NYSCEF DOC.  1:20-cv-01092-AMD-JO
                13                Document 1-19 Filed 02/27/20 Page 8RECEIVED
                                                                      of 87 PageID #: 245
                                                                              NYSCEF:  01/29/2020




          signed them. The undersigned told her we were going to file the Motion to Compel because we

          were under a short timeframe but didn’t file it because of her request not to as they would be

          responding to the outstanding discovery responses. She acknowledged it and said she would tell

          Jacob [Levine]. On Friday, January 24, 2020, our offices received a call from Ms. Sanchez

          asking again for the undersigned’s email address as she had misplaced it. The undersigned’s e-

          mail address was provided.

                 14.     On Monday, January 27, 2020, the undersigned received by e-mail responses to

          Defendant’s Demand for a Verified Bill of Particulars and other discovery demands but no

          response was received for Defendants’ Demand Pursuant to CPLR § 3017(c). Undersigned

          counsel sent an email to Ms. Sanchez and Mr. Levine stating that we had not received a response

          to our Demand Pursuant to CPLR § 3017(c) despite their repeated assurances they would be

          providing it. Attached as Exhibit K is a true and correct copy of the e-mail sent on January 27,

          2020. Plaintiff requested another copy of the Demand Pursuant to CPLR § 3017(c), which was

          sent. Attached as Exhibit L is a true and correct copy of Ms. Sanchez’s E-mail Response and

          undersigned’s e-mail response.

                 15.     To date, Plaintiff has not responded to Defendants’ Demand Pursuant to CPLR

          3017(c).

                 16.     As stated in the January Letter, Defendants made the Supplemental Demand

          Request to determine if this action was removable to federal court. District courts have original

          jurisdiction of all civil actions where the amount in controversy is greater than $75,000 and

          diversity of citizenship exists between the parties (USC § 1332 [a]).

                 17.     A defendant seeking to remove a case to federal court must file a notice of

          removal in the district court setting forth the grounds upon which removal is based (USC §



                                                           5


                                                       5 of 8
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                  INDEX NO. 706805/2019
        CaseNO.
NYSCEF DOC.  1:20-cv-01092-AMD-JO
                13                Document 1-19 Filed 02/27/20 Page 9RECEIVED
                                                                      of 87 PageID #: 246
                                                                              NYSCEF:  01/29/2020




          1446[a]). Generally, the notice of removal must be filed within 30 days of receiving a copy of

          the initial pleading (USC § 1446 [b] [1]).

                 18.     However, where the initial pleading does not specify the amount of monetary

          damages sought, the 30-day period for filing the notice of removal begins with the service of the

          first paper that explicitly states the amount of damages sought. (Moltner v. Starbucks Coffee Co.,

          624 F.3d 34, 38 [2d Cir. 2010]).

                 19.     In personal injury actions in New York, the complaint must not state the amount

          of damages to which the pleader deems himself entitled. However, a party against whom an

          action to recover damages for personal injuries is brought may, at any time, request a

          supplemental demand setting forth the total damages to which the pleader deems himself

          entitled. (CPLR 3017 [c]); (Moltner v. Starbucks Coffee Co., 624 F.3d 34, 38 [2d Cir. 2010]).

          That supplemental demand must be provided by the party bringing the action within fifteen days

          of the request. (CPLR 3017 [c]).

                 20.     In addition to the 30 day window, “a case cannot be removed more than one year

          after the commencement of the action, unless the district court finds that the plaintiff has acted in

          bad faith in order to prevent a defendant from removing the action” (28 USC § 1446 [c] [1]).

                 21.     In federal court, a civil action is commenced by filing a complaint with the court

          (Fed Rules Civ Pro rule 3). In New York State court , an action is commenced by filing a

          summons and complaint or summons with notice (CPLR 304 [a]).

                 22.     Under either federal or New York State law, Plaintiff commenced this action on

          April 17, 2019 by filing the Summons and Complaint in the Supreme Court of the State of New

          York, County of Queens on April 17, 2019 (Ex. B) against American Airlines Group Inc. On

          September 5, 2019, Plaintiff filed an Amended Summons and Amended Complaint naming as a



                                                            6


                                                        6 of 8
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                   INDEX NO. 706805/2019
       CaseNO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                13               Document 1-19 Filed 02/27/20 Page 10 of 87 PageID
                                                                    RECEIVED       #: 247
                                                                              NYSCEF:  01/29/2020




          defendant, American Airlines, Inc. Therefore, absent a showing of Plaintiff’s bad faith, the

          defendants arguably have until April 17, 2020 to remove this action to federal court (see USC §

          1446[c][1]).

                 23.     Defendants have been diligent in seeking a response to the Demand Pursuant to

          CPLR 3017(c) in order to determine the amount in controversy for this action and to ascertain

          whether this action is removable. The Supplemental Demand Request was served on Plaintiff on

          September 12, 2019, the same day Defendants served their answers to the Amended Complaint.

          Under New York State law, Plaintiff should have responded to the Supplemental Demand

          Request by September 27, 2019, over four months ago (see CPLR 3017[c]). Despite follow-up

          letters on dated October 14, 2019 and January 6, 2020 and a Preliminary Conference Order

          directing Plaintiff to respond dated November 13, 2019, Plaintiff has in bad faith failed to

          respond to the Supplemental Demand Request in order to determine the damages sought and also

          to prevent defendant from removing the action. Defendants have informed Plaintiff of the one-

          year time limit to remove and their obligation to respond to the Supplemental Demand Request,

          yet still Plaintiff has not responded (see Exhibit J, January Letter).

                 24.      As Plaintiff continues to defy Court Order and demands of defendants, in bad

          faith to prevent discovery of damages and in order to prevent defendant from removing the

          action, the defendants will be prejudiced if at a later time Plaintiff demonstrates that her damages

          exceed $75,000.00, Defendant will remove the action after the one-year window has closed and

          present an argument that Plaintiff has acted in bad faith, costing the court, Plaintiff, and

          Defendant time and resources in resolving this issue and needlessly duplicating discovery effort

          in the federal court should the case eventually be removed.




                                                            7


                                                         7 of 8
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                               INDEX NO. 706805/2019
       CaseNO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                13               Document 1-19 Filed 02/27/20 Page 11 of 87 PageID
                                                                    RECEIVED       #: 248
                                                                              NYSCEF:  01/29/2020




                 25.     Defendants respectfully request an Order pursuant to CPLR 3124, compelling

          Plaintiff to respond to Defendants’ Demand Pursuant to CPLR 3017(c) dated September 12,

          2019, and and/or for sanctions pursuant to CPLR 3126, for Plaintiff failure to respond in bad

          faith, that Plaintiff be precluded from producing any evidence that her damages or recovery

          exceed $75,000.00, and for attorneys’ fees and costs in preparing and making this motion.

                 WHEREFORE, for the reasons set forth herein, American Airlines Group Inc. and

          American Airlines, Inc. respectfully request that this motion be granted, and that Shirley Brown

          be compelled to respond to Defendants’ CPLR 3017(c) Supplemental Demand Request dated

          September 12, 2019, and/or for sanctions and for such other and further relief as the court deems

          just and proper.


          Dated: January 29, 2020
                 New York, New York

                                                                      Respectfully yours,


                                                                        s/Alice Chan
                                                                      Alice Chan
                                                                      CHAN & GRANT, LLP
                                                                      Attorneys for Defendants
                                                                      American Airlines Group Inc. and
                                                                      American Airlines, Inc.
                                                                      61 Lexington Avenue, Suite 1G
                                                                      New York, New York 10010
                                                                      Tel: (646) 779-2988
                                                                      Fax: (646) 779-2950




                                                          8


                                                      8 of 8
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                             INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                14               Document 1-19 Filed 02/27/20 Page 12 of 87 PageID
                                                                    RECEIVED       #: 249
                                                                              NYSCEF: 01/29/2020




                       Exhibit                              A
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                               INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                14               Document 1-19 Filed 02/27/20 Page 13 of 87 PageID
                                                                    RECEIVED       #: 250
                                                                              NYSCEF: 01/29/2020




         SUPREME                 COURT                OF THE             STATE           OF      NEW YORK
         COUNTY                OF QUEENS
           --------------------------------------------                                                ------X
           SHIRLEY               BROWN,
                                                                                                                               Index        No.:     706805/2019

                                                                         Plaintiff,
                                                                                                                               DEMAND                 PURSUANT                  TO
                          -against-                                                                                            CPLR          § 3017(c)


           AMERICAN                      AIRLINES                 GROUP           INC.,         JANE           DOE
           and       AMERICAN                      AIRLINES              INC.,


                                                                         Defendants.
           --------------------------------------------------                                                    --X




                        PLEASE               TAKE               NOTICE,               that     the    defendants,        AMERICAN                   AIRLINES,                INC.      and



         AMERICAN                    AIRLINES                    GROUP           INC.,         pursuant          to CPLR       § 3017(c),           hereby       demand             that    the


         plaintiff        serves         upon         the   defendañts,               within         fifteen     (15)   days    hereof,           a Supplemental              Demand



         setting       forth      the      total      damages            to which            they      deem      themselves           entitled.


         Dated:         September               12,       2019
                       New        York,         New         York




                                                                                                                               Alice       Chan
                                                                                                                               CHAN           & GRANT,                 LLP
                                                                                                                               Attomeys             for   Defendants
                                                                                                                               American             Airlines,       Inc.      and
                                                                                                                               American             Airlines      Group         Inc.
                                                                                                                               61     Lexington           Avenue,          Suite       1G
                                                                                                                               New        York,      New        York       10010
                                                                                                                               Tel:      (646)      779-2988

                                                                                                                               Fax:      (646)       779-2950




         To:            Jacob       L.     Levine

                        LERNER,               ARNOLD                 &    WINSTON,                    LLP
                                                                           28*
                       475       Park       Avenue              South,                Floor
                       New         York,        New         York         10016
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                             INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                14               Document 1-19 Filed 02/27/20 Page 14 of 87 PageID
                                                                    RECEIVED       #: 251
                                                                             NYSCEF:  01/29/2020




           SUPREME             COURT                   OF THE               STATE          OF      NEW YORK
           COUNTY            OF QUEENS
                                                                                                                 -X
            SHIRLEY            BROWN,
                                                                                                                          Index      No.:     706805/2019

                                                                            Plaintiff,
                                                                                                                          AFFIDAVIT                   OF SERVICE
                         -against-



            AMERICAN                  AIRLINES                    GROUP               INC.,
            JANE        DOE         and     AMERICAN                         AIRLINES               INC.


                                                                            Defendants.
                                                                                                                 -X


           STATE        OF     NEW YORK                                 )
                                                                        ) ss.:
           COUNTY            OF      NEW YORK                           )


                       KENNETH                     LO,      being           duly     sworn,        deposes       and    says,     that    deponent          is not     a party        of this

                                                                                                                                                                    12~
          action,      is over        18 years            of    age         and     resides       in New       York,     New      York;       that    on    the             day      of


           September,          2019,            deponent           served           the    Demand           Pursuant      to CPLR           $ 3017(c)          upon       the   below


          addressee(s),             by     depositing              a true          copy     thereof        enclosed      in a post-paid             wrapper,          in an oQicial


          depository         under          the        exclusive            care     and      custody        of the    U.S.     Postal      Service        within       New         York


           State,   addressed             to each           of the          following            persons      at the   last     known       address        set forth        after     each


          name      (see     service            list    below).

                       Service           List

                       Jacob        L.    Levine

                       LERNER,                  ARNOLD                  4     WINSTON,                LLP
                                                                              28~
                       475     Park        Avenue              South,                    Floor

                       New       York,           New        York            10016




                                                                                                                                Kenneth        Lo


           Sworn       to before          me this
           12'"
                             tern               2019




                      ALICE CHAN
          Notary   Public, Staie of New York
                  No. 02CH6050295
            Qualified    in Queens
                                     County
      Commission     Expires October   30, 20
                                                                    ~
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                           INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                14               Document 1-19 Filed 02/27/20 Page 15 of 87 PageID
                                                                    RECEIVED       #: 252
                                                                              NYSCEF: 01/29/2020




          Index   No:   706805/2016


          SUPREME        COURT              OF THE    STATE           OF     NEW YORK
          COUNTY        QF OUEENS
          SHIRLEY       BROWN,


                                                     Plaintiff,
                                -against-



          AMERICAN          AIRLINES           GROUP          INC.,
          JANE    DOE     and     AMERICAN            AIRLINES,                INC.




                                                     Defendants.




                                                            DEMAND                PURSUANT                     TO
                                                                        CPLR            § 3017(c)




                                                                         LAW OFFICES
                                                                  CHAN      & GRANT,                   LLP
                                                              Attorneys           for       Defendant(s)
                                                              American            Airlines,          Inc.     and
                                                            American            Airlines         Group         Inc.
                                                          61 Lexington                 Avenue,         Suite        1G
                                                            New        York,      New         York          10010
                                                                      Tel:     (646)        779-2988
                                                                      Fax:     (646)779-2950




                                                                                        2
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                              INDEX NO. 706805/2019
       CaseNO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                15               Document 1-19 Filed 02/27/20 Page 16 of 87 PageID
                                                                    RECEIVED       #: 253
                                                                              NYSCEF:  01/29/2020




                          Exhibit                               B
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                      INDEX NO. 706805/2019
       CaseNO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                15               Document 1-19 Filed 02/27/20 Page 17 of 87 PageID
                                                                    RECEIVED       #: 254
                                                                              NYSCEF:  01/29/2020

                                                                                                                                                         INDBX       NO.     706805,2019
       ILED    :   QUIiDTS         COUNTY              CLERK          0 4 /17        / 2 019           11:     39     'AM)
     NYSCEF   DOC.   No      1                                                                                                              RECBZVBD              NYpCBP:      04/17,2019




                                 SUPREME        COURT           OF THE       STATE          OF NEW        YORK
                                 COUNTY        OF QUEENS


                             SHIRLEY           BROWN,                                                                                     Index       No.:
                                                                                                                                          Date Purchased:
                                                                             PlaintifE
                                                                                                                                          Plaintiff      designates
                                                      -against-                                                                           QUEENS
                                                                                                                                          County        as the place of trial
                             AMERICAN            AIRLINES           OROUP           INC.,                                                 SUMMONS
                             an.il JANE        DOE,                                                                                                           .
                                                                                                                                          The basis of the venue:
                                                                            Defendants.                                                   CPLR        504
                                                                                             --...---....-X                               the place      of Plaintiff       s injury        .




                             TO THE        ABOVE          NAMED           DEFENDANT(s):


                                          YÓU ARE HEREBY                    SUMMONED                to answer        the cc:nplaint          in this action         and to serve
                             a copy   of your         answer,     or if the complaint           is not served         with   this     summons,          toserve       a notice     of
                             appearance,        on     the plaintifPs
                                                                 attorney(s)   within  20 days after the service     of this samacñs,
                             exclusively   of the day of service (or within    30 days after the service is complete   if this summons
                             is not personally   delivered  to you within    the State of New York);    and in case of your failure    to
                             appear   or answer,         judgment         will   be taken       against·you         by default       for the relief           de:nanded      in the
                         ,   complaint.


                             Dated:   New       York,     New      York
                                       April     17, 2019


                                                                                                   LERNER,           ARNOLD            &    WINSTON,                LLP
                                                                                                   Attorneys         for Plaintiff




                                                                                                                       ob L.         vihe
                                                                                                                                             288'
                                                                                                   475 Park         Avenue       South,               Floor
                                                                                                   New        York,   New      York       10016
                                                                                                   (212)       686-4655




                             To:   American       Airlines        Group     Inc.:   c/o New       York        State Secretary         of State
                     .




     'J GL•ARieOLD•WINSTON




                                                                                         1 of      9
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                                  INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                15               Document 1-19 Filed 02/27/20 Page 18 of 87 PageID
                                                                    RECEIVED       #: 255
                                                                              NYSCEF: 01/29/2020

                                                                                                                                                                        INDEX     No.        706805   2019
    (FIL      D:      QU      ENS       COUNTY                    CLERK             04 /17           / 2019         11:        39     'A$
     NYSCEF        DOC.   N   . 1                       .                                                                                                REC&TVED            NYSCEF:          04/17   2019




                                SUPREME                COURT             OF THE         STATE          OF NEW          YORK
                                COUNTY               OF QUEENS
                                                                                                                           .          w-x
                                SHIRLEY              BROWN,
                                                                                                                                                        Index    No.:
                                                                                        Plaintiff,

                                                             -against-                                                                                  COMPLAINT


                                AMERICAN                    AIRLINES            GROUP          INC.,
                                and JANE             DOE,


                                                                                        Defendants,
                                ------------------                                                                  ------X

                                             Plaintiff,           SHIRLEY             BROWN,            by    her    attemey•,         LERNER,            ARNOLD             & WINSTON,


                                LLP,     as and for their                Verified      Cemp!dnt          herein      alleges        upon    isle=:Een           and belief'as      follows:




                                             1.              At all times           hereinafter        mendened,          Plaintiff        SHIRLEY        BROWN           ("Plaintiff')        was


                                and still      is an individual                over    the age of eighteen,               and a resident         and citizen        of the State of New


                                York,     County            of New        York.



                                             2.              At all times           hemi=.after        mentioned          Defendant          AMEPlCAN              AIRLINES               GROUP


                                INC.      ("AMERICAN                      AIRLINES")              was    and still        is a domestic          corpontion          incorporated            in the


                                State of Delaware                  with.its      principal      place     of business          in Texas.



                                             3.              At all times           hereinafter        mendened,          Defcadant         AMERICAN              AIRLINES            INC.     was


                                and still     is a foreign           corporation          authorized          to do business          in the State of New            York.



                                             4.              At    all    times       heminafter         mentioned,            Defendant       JANE        DOE was and still                 is an


                                individual           over    the.age          of eighteen,        and a resident          and citizen         of the State of New             York,       County


                                of New       York.




                                                                                                       2 of     9
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                                             INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                15               Document 1-19 Filed 02/27/20 Page 19 of 87 PageID
                                                                    RECEIVED       #: 256
                                                                              NYSCEF: 01/29/2020
               .                                                                             .                                                                                                                         .
                                                                                                                                                                                  INDEX      No.     706805'2019           .
     [FILED:          QU iENS               COUNTY                  CLERK                04     /17       / 2019              11:      3 9     •$
     hiYSCEF       DOC.   N±.       1                                                                                                                                   RECRIVED        NYSCEF:           04/17'2019

                                4




                                                    5.             Upon      infenne*ion               and belief,        at all relevant            times,         AMEFlCAN            AIRLINES           is a


                                    common               carrier    and operated              commercial           flights     and operated              the.planes         thereon.




                                                    6.             Upon         i-fo=don                and     belief,       at all        relevant       times,        AMERICAN            AIRL1NES


                                    owned           the planes           traversing        the airways,            including,              but not      lùnited        to a plane      designated     flight


                                    AA366           from      New        York     (JFK)        to San Diego             on August            28, 2017.


                                                                                                                                                                                                                               .
                                                    7.             Upon       infe=netion               and     belief,       at all        relevant       times,        AMERICAN            AIRLINES


                                    leased      the planes            traversing           the airways,            including,          but not          limited       to a plane       designated     flight


                                    AA366           from      New        York     (JFK)        to San Diego             on August            28, 2017.



                                                    8.             Upon      information               and belief,        at all relevant            times,       AMERICAN             AIRLINES            was


                                    and     still        is re:perit!:             for     mai"2+g                the      planes          traversing         the     airways,      inninding,      but    not


                                    limited         to a plane           designated           flight     AA366          from        New       York      (JFK)        to San Diego        on August          28,


                                    2017.



                                                    9.             Upon      infê=don                  and belief,        at all relevant            times,       AMERICAN             AIRLINES            was


                                    and still        does operate            for.maintaining               the planes          traversing         the airways,            including,     but not limited


                                    to a plane           designated          flight      AA366          from    New       York(JFK)              to San Diego             on August      28, 2017.



                                                    10.            Upon      information               and belief,        at all relevant            times,       AMERICAN             AIRLINES            was


                                    and.sGil         is a common              canier       for the planes             traversing            the airways,            including,    but not limited          to a


                                    plane     designated            flight      AA366          from      New      York        (JFK)        to San Diego             on August       28, 2017.



                                                    11.            Upon      irfordon                  and belief,        at-all     relevant        times,       AMERICAN             AIRLINES           was


                                    and still        is responsible              for providing             safe passage              for     its paying        customers         on board        the planes




                                                                                                               3 of       9                                                                                                    .
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                                  INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                15               Document 1-19 Filed 02/27/20 Page 20 of 87 PageID
                                                                    RECEIVED       #: 257
                                                                              NYSCEF: 01/29/2020
                QUD'                                                                                                                                                INDEX         NO.      7 0 6 8 05 / 2 019
     |FILED:                   S   COUNTY              CLERK                04 /17            /2019              11:     39      'AM|
                                                                                                                                                      RBCBJVBD            NVs CE F : 0 4 /17            / 2019
    'NYSCE F DOC . N   .   1




                            traversing         the airways,           inaleding,        but not limited                to a plane        designated       flight    AA366           from    New


                            York     (JFK)       to San Diego           ón August             28, 2017.                                                                   .,



                                         12.          Upon       infc=:±r              and belief,           at all relevant         times,       AMERICAN                AIRLINES               had


                            the duty       to protect         and
                                                                      -w-             the physical           safety      of its customers             and patrons         while         on board


                            the plane,         including,       but notlirnited               to a plane         desig=ted        flight    AA366        from      New      York         (JFK)     to


                            San Diego          on August28,             2017.




                                         13.          On      August        28,    2017,        Defendant            JANE       DOE was a lawful                   paying        customer          of


                            AMRPlCAN               AIRLINES,             on board         flight      AA366          froin    New        York    (JFK)    to San Diego.




                                         14.          On August           28, 2017,           Plaintiff      SHIRLEY            BROWN             was a lawful        paying            customer


                           of AMERICAN                 AIRLINES,               boarding         flight-AA366             fromNew            York(JFK}to            San Diego.




                                         15.          On August           28,.2017,           Plaintiff      SHIRLEY            BROWN             was a lawful        paying            customer


                           of AMERICAN                 AIRLINES,               boarding          flight      AA36.6          from.New           York.(JFK)         to San Diego             when                 .


                           she was seriously                injured     by JANE          DOE before               take-off.



                                       16.            On     August       28, 2017,            Plaintiff         SHIRLEY          BROWN             was boañ!iag               flight     AA366


                           from      New       York     (JFK)         to San Diego,             which        was decked'pe-ked                  at the gate.at       John F. Kennedy


                           Airport       in Queens,           New      York,.when              a heavy       piece       of luggage         was negligently           caused to fall              on


                           .her head,       which      caused         serious       injuries        iñ±±g,              but not limited           to head      injuries        including         but


                           not limited                                 brain                                                                                       face irembacss                and                 .
                                                to, heumatic                      injuries,      pose-ceroussion               sp±:::,            migraines,


                           nerve     damage.



                                       17.            Upon       infemietion            and        belief,       Defendant         AMERICAN                  AIRLINES,             its agents,

    ....--LA¾L.--                                                                                                3
    INER-ARNOLO•W,IFISTON




                                                                                                 4 of        9
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                                         INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                15               Document 1-19 Filed 02/27/20 Page 21 of 87 PageID
                                                                    RECEIVED       #: 258
                                                                              NYSCEF: 01/29/2020

                                                                                                                                  '                                         IwoEx       No.        70saos         /2019
    |FILED:      QU ENS            COUNTY               CLERK               04      /17      /2019              11:       39          Aly
    NYSCBF    DOC. E . 1                                                                                                                                      RECBIVED            NYSCEF:              o4/17/2019




                         servants,        and/or            employees,             were      negligent          in:     creating            and/or      allowing            the    plane        and       its


                             erhead      comp=tments                    to become          and remain           in.a.dangerous,                defective         and/or       unsafe ceamaa


                         including,          but      not     limited      to an inadequcte                waming           of the           danger          of falling       luggage;          causing


                         and/or       allowing           flight      AA366          and     the overhead               luggage         to be --3-8-d                        in a negligent              and


                         careless       manner;             creating       and/or         permitting       a dangerous,                defective             and/or       unsafe       c::T:ñ             to              .


                         exist      and/or      remain          on flight        AA366;·failing                to correct•and/or                 change         the dangerous,               defective


                         and/or        unsafe          condition           although          AMERICAN                    AIRLINES,                   their      agents,        servants           and/or


                         emp!oyees           knew        of the existence              of the dangerous                 and.unsafe            condition;          failing      to wam         Plaintiff

                                                                                                                                                       cc:énen•
                         and others          lawfully           upon     its planes        of the dangerou.s               and defective                                    failing     to maintain


                         and/or                        place       wanúng.         signs,     or other         devices         upon         flight    AA366            to warn        Plaintiff        and
                                      properly


                         others      lawfully         upon        its plane        of the dangerous,                  defective        and/or         unsafe       condition;          in failing         to


                         inspect      and/or       properly          inspect       the aforementioned                  area of the occurrence;                      failing       to repair       and/or


                         properly       repair        the dangerous,               defective          and/or     unsafe        condition             existing         at the aforementioned


                         flight      AA366;           failing      to have         competent           personnel          operate,           inspect,         oversee         and maintain              the


                         overhead        competments                    aboard      the plane          and pat+icularly               the one from               flight     AA366;           failing      to


                         instruct      such        personnel            to properly          opate,        inspect         and        maintain         the overhead               compe±-ants;


                         failing     to properly            supervise       such personnel               and other         p,assengers           aboard         the plane;         failing      to have                           ..


                         competent           personnel            to operate,       control      and oversee             the hasdling                of the overhead              c-=;-'-en                   ;


                         violating       those         statutes,        ^-d:----es,           rules      and    regë!sucas              relating        .to the        maintenance,               repair,


                         oversight       and complicit                 conduct        regeding           cessñcñ          carriers          overseeing          the loading           of overhead


                         compartments              on a plane;           failing      to properly         create,       design,        configure             and construct            its planes        for                   .


                         safe passage           for     all     of its customers;              failing     to exercise            that       degree          of care      required        under         the




    NGL•ARÑOLD•WileTON




                                                                                                5 of       9
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                                              INDEX NO. 706805/2019
       CaseNO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                15               Document 1-19 Filed 02/27/20 Page 22 of 87 PageID
                                                                    RECEIVED       #: 259
                                                                              NYSCEF:  01/29/2020

                                                                                                                                                                               INDEX         No.         706805'2019
     FILED:      QUL ENS            COUNTY                 CLERK              04        / 17     / 2019                 11:         39      •AM)
    NYSCBP    DOC.   N   .   1                                                                                                                                   RECE2VED             NYSCEF:             04/17#2019




                             cþcumstances.                                                                                                                                                                             .




                                           18.           That     on     August           28,    2017,          Defendant                AMERICAN                AIRLINES              was     negligent,


                             careless      andTeckless             in supervising                its agents,            servants,         etnployees,         liccasces,          ccattseters            and/or


                             subcontractors              at the     subject        airplane;           was        negligent,             careless      and    reckless         in failing       to safely                      .

                                                                                                                                                 persons·
                             own,       operate,     manage            and/or      control          said airplane                  and the                   thereat;         in failing      to prevent


                             the aforesaid          physical         injury        from        accurring;              and in failing            to come      to the assistance               and aid of


                             the Plaintiff         after the·injurious              event.



                                          19.            The      aforemwaned                       occurrence                took          place     due.    to      the      negligence            of     the


                     .       Defe.der*,            AMERICAN                   AIRLINES,                 its     agents,            servants,         ernployees,          licensees,         contractors                   .


                             and/or       subcontractors,               acting      within            the       scope         of    their      authority,        within        the     scope        of    their


                             employment            and in the furtherance                      of their        agency.



                                          20.            Upon      infbanation              and        belief,          Defendant             AMERICAN                 AIRLINES               had        actual


                             and/or       ccastructive            notice      of    the        dangerous,               defective           and/or      unsafe        ceñdwañ           of its planes,


                             including,          but not limited           to a designated                    flight     AA366            from      New      York      (JFK)         to San Diego            on


                             August       28, 2017.



                                          21.            Upon      information               and       belief,          Defendant             JANE          DOE        caused         the    dangerous,


                             defective          and/or     unsafe        constion              on     flijght      AA366             from      New        York        (JFK)       to San Diego               on


                             August       28, 2017.
                                                                                                                                                                                                                           .


                                          22.            Upon     inforination            and belief,             Defendant               JANE       DOE was negligent,                     careless       and


                             reckless       in     causing        injuries         to     Plaintiff           during          in-flight        boardiñg;         in     failing       to prevent            the




                                                                                                      6 of        9
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                            INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                15               Document 1-19 Filed 02/27/20 Page 23 of 87 PageID
                                                                    RECEIVED       #: 260
                                                                              NYSCEF: 01/29/2020

                                                                                                                                                                INDEX      NO.    706805           '2019
    QIL-ED:           GNS        CODNTY                 CLERK            04 /17         /2019            11:39             AM
     NYSCEP   DOC.    .   1                                                                                                                        RECBIVED          NYSCEF:          04/17        2019




                            aforesaid.       physical       injury     :frofn      occurring;      in failitig        to properly           load     luggage        to the overhead


                                                   and in faillng          to come          to the assistance          and aid of the Pleisitiff                 after    the injurious        -
                            compa±r.ent;


                            eyent     on flightAA36.6;frotnNew                      York      (JFK)te      San.Diego            on August28,2011



                                       23.          That      no. negligence            on      the part       of   the Plaintiff         cr.‡::ed              .to the occurrence


                      .   alleged      herein      in anymanñer             whatsoever..



                                       24.          As      a result      of'the      incident,      Plaintiff        SHIRŒY              BROWN              has s.uffered       serious


                          injuries,·including,              but not limited            to.head     injuries         including       but-not        limited      to, W.±ic          brain                           ,


                          injuries,      post-concüssicñ              syn±=.e,          migraines,         face·numbness             and nerve          damage.          As a result      of


                          said injuries         Plaintiff     has become            sick,    sore, lame and dis.abl.ed; has suffered,                        and will      continue       to


                          suffer      pain    and angui'sh           iñ body      and mind;       and has necessarily               received        hospim!       andmedical          care


                          and treatment           for herinjuriesfor               which      expenses      have been and.will                continue        to heincurred.



                                       25.         AMERICAN                AIRIJNE5              has neglebred            and    refused       to ádjust         or pay Plaintiff's                            .


                          claim.



                                       26.         This      actibñ      has beèn           commenced            within     three     (3)     years     after      PlaintifFs     claim


                          arose.



                                       27.         By reason           of the foregoing,           Plaintiff        SHIRLEY           BROWN             is entitled        to damages


                          11pon his claim          for pain and euffèting,                  lost wages     andeconomledemng-s,                        each in an amount            to be


                          determined          by a Queens            County       Jury at the time of trial.                                                                                               .



                                       WHEREFORG,                     Plaintiff        demands.          judgment               against        Úêfbñdants                AMERICAN


                          AIRLINES            and JANE           .DOE,        in an amount           in excess         of ell courts· of lower                  jurisdiction,     to be


    3NEliLTARNOLO•WhiSTON
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                   INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                15               Document 1-19 Filed 02/27/20 Page 24 of 87 PageID
                                                                    RECEIVED       #: 261
                                                                              NYSCEF: 01/29/2020


                                                                                                                                                 RECE,TVBD•NrSCEF:    04/17/2019
     YSCEF   DOC.   NO.    1




                Index     No.:                                                       Year:


                SUPREME            COURT          OF THE   STATE         OF NEW            YORK
                COUNTY            OF QUEENS


                SHIRLEY           BROWN,


                                                           Plaintiff,
                                                                                                                                                                                   .
                                         -against-


                AMERICAN              AIRLINES          GROUP      INC.
                and JANE          DOE,


                                                           Defendants.




                                                               SUMMONS              AND          COMPLAINT



                Pursuant to 22 NYCRR 190-1.1·, the andenigned, an attorney ±dy c.dm:tted to practice law in the State of New York, certifies
                that, y pon torformation and belief based upon reasonable inquiry, the                   in the annexed document are not
               frivolorts.

                Dated:           April 17. 2019                         Signature:                                                  e-..p SiÞ

                                                                        Print Signer's Na           .                          L [.evine




                Service   of a copy of the within                                                                       ]            is hereby   admitted.


                Dated:
               ®
                                                                                    .........................................................
                                                                                                   Attorney(s)           for

                                                                                                                                                             .




                                                     LERNER,        ARNOLD                   &     WINSTON,                          LLP                                               .
                                                                                                           28*
                                                               475 Park    Avenue           South,                  Floor
                                                                 New      York,      New      York           10016
                                                                            (212)      686-4655
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                             INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                16               Document 1-19 Filed 02/27/20 Page 25 of 87 PageID
                                                                    RECEIVED       #: 262
                                                                              NYSCEF: 01/29/2020




                            Exhibit                               C
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                        INDEX NO. 706805/2019
NYSCEF DOC. NO. 16                Case 1:20-cv-01092-AMD-JO Document 1-19 Filed 02/27/20 Page 26 of 87 PageID #:RECEIVED
                                                                                                                  263    NYSCEF: 01/29/2020
           nosec    otev. tome


           DEPARTMENT             OF STATE
       .      One      Commerce      Plaza
             99 Washington         Avenue
             Albany,     NY 12231-0001


           RetumServices Requested




                                                      ---ªB555EEB15581F
                                                             seamencampmea
                                                               USPS        CERTIFIED      MAIL




                                                             9214   8969    0059   7931   0212   72


                                                        201907250021
                                                        C T CORPORATION   SYSTEM
                                                        28 LIBERTY ST.
                                                        NEW YORK NY,10005
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                             INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                16               Document 1-19 Filed 02/27/20 Page 27 of 87 PageID
                                                                    RECEIVED       #: 264
                                                                              NYSCEF: 01/29/2020




                                                        State             of      New      York        -   Department                 of     State
                                                                                Division          of       Corporations



    Party.Served:                                                                                                         Plaintiff/Petitioner:
     AMERICAN                   AIRLINES,               INC.                                                                     BROWN,             SHIRLEY                                            ..




           C     T     CORPORATION                  SYSTEM
           28         LIBERTY           ST.
           NEW         YORK,            NY      10005           -




                                                        .

           Dear          Sir/Madam:
           Enclosed              herewith               is          a   legal         document             which        was        served             upon        the  Secretary                  of
           State·on               07/12/2019                 pursuant                 to    SECTION           306       OF       THE       BUSINESS               CORPORATION              LAW.
               This       copy          is      being        transmitted                    pursuant               to   such          statute                to   the       address
           provided               for         such      purpose.




                                                                                                                                                                  Very       truly       youts,             ,
       .                                                                                                                                          Division            of     Corporations
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                             INDEX NO. 706805/2019
NYSCEF Case 1:20-cv-01092-AMD-JO
       DOC. NO. 17               Document 1-19 Filed 02/27/20 Page 28 of 87 PageID
                                                                   RECEIVED        #: 265
                                                                             NYSCEF:  01/29/2020




                           Exhibit                            D
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                    INDEX NO. 706805/2019
NYSCEF    Case NO.
                1:20-cv-01092-AMD-JO   Document 1-19 Filed 02/27/20 Page 29 of 87  PageID
                                                                                INDEX   NO. #: 266
                                                                                            706805/2019
  |FILED: DOC. QUEENS
                    17   COUNTY  CLERR    07 / 25 /2019  10: 13  AMI      RECEIVED    NYSCEF:  01/29/2020
 iggi      f   lif Fe .OW5t,T @F THE             STATE        OF NEW YORK                                                     Attcrñsy:   LERN5thihSMoheatcWN%T                                 115/2019
                                                                                                                                          LLP - 1761
  COUNTY            OF QUEENS
                                                                                                                                                   #·
                                                                                                                                          Index          706805/2019
  SHIRLEY           BROWN
                                                                                                             Plaintiff(s)
                                                                                                                                          Purchased:            April        17, 2019
                                                        - against    -
                                                                                                                                          Date     Filed:


   AMERICAN             AIRLINES          GROUP        INC.   AND   JANE     DOE                                                          AFFIDAVIT             OF SERVICE
                                                                                                       Defendant(s)




  STATE           OF NEW YORK:             COUNTY        OF NEW YORK             ss:


  STEVEN C AVERY BEING DULY SWORN DEPOSES AND SAYS DEPONENT      IS NOT A PARTY                                                              PÇi         i
  TO THIS ACTION, OVER THE AGE OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF                                                                 Ã  r N-
  NEW YORK.                                                                                                                                  -Ym.5-M              .P

  That on July 12, 2019 at 12:15 PM at

  THE OFFICE OF THE SECRETARY                           OF STATE
  99 WASHINGTON   AVENUE
  ALBANY, NY12231

  deponent         served the within two true copies of the SUMMONS   & COMPLAINT      on AMERICAN
  AIRLINES,          INC. S/H/A AMERICAN      AIRLINES   GROUP INC., the defendent!æsper:dent   therein
  named,

  SECRETARY                    by delivering two true copies to SUE ZOUKY personally, an agent in the office of the Secretary                                  of State of the State
  OF STATE                     of New York and knew said individual to be AUTHORIZED    to accept thereof.


        Service    upon the N.Y.S.        Secretary   of State under Section      306 of the Business          CommUen            Law and tendering          the required fee of $40.00.




                               Depenent     further   states that he describes     the person     actually    served        as follows:

                                Sex                    Skin Color                  Hair Color                   Age (Approx.)             Height    (Approx.)                   Weight    (Approx)

                               FEMALE                   WHITE                          BLONDE                           55                         5'1                                   150




                               The Süiniñcñs      Served      had endorsed   thereon     the Index number         and date of filing.




   Sworn          to rne on:    July   16, 2019


   Linda Forman                                         Robin Forman                                    Gotham Process Inc.
   Notary Public, State of New York                     Notary Public, State of New York                299 Broadway                                            STEVEN            C AVERY
   No. 01FO5031305                                      No. 01FO6125415                                 New York NY 10007
   Qualified in New York County                         Qualified In New York County
   Commission Expires August 1, 2022                    Commission Expires April 18, 2021                                                                                          *1125477*
                                                                                                                                                        Docket          #:
                                                                                                1 of     1
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                              INDEX NO. 706805/2019
       CaseNO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                18               Document 1-19 Filed 02/27/20 Page 30 of 87 PageID
                                                                    RECEIVED       #: 267
                                                                              NYSCEF:  01/29/2020




                         Exhibit E
FILED: QUEENS COUNTY CLERK 01/29/2020
                           09/05/2019 03:49
                                      10:38 PM
                                            AM                                                                                                                                       INDEX NO. 706805/2019
       CaseNO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                4
                18               Document 1-19 Filed 02/27/20 Page 31 of 87 PageID
                                                                    RECEIVED       #: 268
                                                                              NYSCEF:  09/05/2019
                                                                                       01/29/2020




                      SUPREME                   COURT               OF THE            STATE              OF NEW               YORK
                     COUNTY                   OF QUEENS
                     ---                                   ---------------------------                                          -------------X
                      SHIRLEY                 BROWN,
                                                                                                                                                                   Index      No.:

                                                                                      Plaintiff,
                                                                                                                                                                   AMENDED
                                                      -against-                                                                                                    COMPLAINT


                     AMERICAN                       AIRLINES                 GROUP            INC.,
                     JANE            DOE        and        AMERICAN                   AIRLINES                  INC.,


                                                                                      Defendants.
                     -------------------------------------                                                                       ------------X


                                      Plaintiff,           SHIRLEY                 BROWN,                  by     her        attorneys,           LERNER,            ARNOLD                & WINSTON,


                     LLP,       as and          for    their       Verified          Complaint              herein       alleges          upon       information           and    belief       as follows:




                                       1.             At    all     times       hereinafter              mentioned,             Plaintiff           SHIRLEY          BROWN              ("Plaintiff")                was


                     and     still         is an individual                 over     the   age       of     eighteen,            and      a resident         and    citizen       of    the    State          of New



                     York,           County         of New           York.




                                      2.              At    all     times       hereinafter              mentioned,              Defendant                AMERICAN               AIRLINES                GROUP


                     INC.        ("AMERICAN                          AIRLINES")                    was      and      still      is   a domestic              corporation          incorporated                 in    the


                     State      of Delaware                 with      its principal           place         of business              in Texas.




                                      3.              At    all    times       hereinafter               mentioned,             Defendant            AMERICAN                 AIRLINES                 INC.          was


                     and     still     is a foreign               corporation            authorized             to do business                   in the    State   of New         York.




                                      4.              At     all     times         herciñafter             mentioned,                Defendant             JANE       DOE         was         and     still     is     an


                     individual              over     the      age     of     eighteen,            and     a resident            and      citizen         of the   State      of New          York,           County


                     of New           York.




JER-ARNOLD-WINSTON




                                                                                                     1 of 9
 FILED: QUEENS COUNTY CLERK 01/29/2020
                            09/05/2019 03:49
                                       10:38 PM
                                             AM                                                                                                                                                        INDEX NO. 706805/2019
        CaseNO.
 NYSCEF DOC. 1:20-cv-01092-AMD-JO
                 4
                 18               Document 1-19 Filed 02/27/20 Page 32 of 87 PageID
                                                                     RECEIVED       #: 269
                                                                               NYSCEF:  09/05/2019
                                                                                        01/29/2020




                                        5.                 At     all      times          hereinafter               mentioned,                   Defendant                  AMERICAN                     AIRLINES                INC.


                     ("AMERICAN                              INC")               was      and       still      is      a    domestic              corporation                      incorporated            in      the    State          of


                     Delaware                 with         its principal               place       of business               in Texas.




                                        6.                 Upon          information                and       belief,         at all          relevant             times,         AMERICAN                 AIRLINES                is a


                     common                  carrier        and      operated             cotiliileioial               flights          and     operated             the      planes        thereon.




                                        7.                 Upon           information                 and         belief,          at     all     relevant              times,            AMERICAN                  AIRLINES


                     owned             the        planes        traversing               the       airways,            including,               but         not     limited          to    a plane        designated            flight


                     AA366              from         New         York            (JFK)      to San          Diego           on August                 28,     2017.




                                        8.             Upon              information                  and         belief,          at    all      relevant             times,             AMERICAN                  AIRLINES


                     leased            the        planes        traversing               the    airways,             including,                 but      not        limited          to   a plane         designated            flight


                     AA366              from         New        York             (JFK)     to San           Diego           on August                 28,     2017.




                                       9.              Upon             information                 and      belief,          at all      relevant                times,          AMERICAN                 AIRLINES                was


                     and       still         is    responsible                   for     maintaining                 the      planes            traversing                  the      airways,          including,         but       not


                     limited           to     a plane           designated                flight        AA366               from         New          York          (JFK)           to    San   Diego        on     August          28,


                     2017.




                                       10.             Upon             information                and       belief,         at all       relevant                times,      AMERICAN                    AIRLINES                was


                     and     still      does         operate            for      maintaining                the     planes         traversing                 the     airways,            including,         but    not       limited


                     to a plane              designated                 flight         AA366          from        New         York         (JFK)            to San          Diego         on August          28,     2017.




                                       11.             Upon             information                and       belief,         at all       relevant                times,      AMERICAN                    AIRLINES                was


                     and     still      is a common                      carrier         for    the      planes            traversing            the        airways,              including,       but     not      limited       to a

                                                                                                                                   2
NER-ARNOLD•WINSTON




                                                                                                             2 of 9
FILED: QUEENS COUNTY CLERK 01/29/2020
                           09/05/2019 03:49
                                      10:38 PM
                                            AM                                                                                                                                                 INDEX NO. 706805/2019
       CaseNO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                4
                18               Document 1-19 Filed 02/27/20 Page 33 of 87 PageID
                                                                    RECEIVED       #: 270
                                                                              NYSCEF:  09/05/2019
                                                                                       01/29/2020




                     plane       designated                flight         AA366         from         New         York        (JFK)        to San         Diego        on August            28,       2017.




                                       12.            Upon           information               and      belief,         at all      relevant            times,       AMERICAN                      AIRLINES              was


                     and      still      is responsible                    for     providing           safe         passage         for       its   paying         customers             on     board          the   planes



                    traversing               the     airways,             including,           but      not      limited         to a plane                  designated         flight     AA366             from       New


                    York        (JFK)           to San        Diego              on August           28,    2017.




                                       13.           Upon            information               and      belief,         at all      relevant            times,       AMERICAN                      AIRLINES               had


                    the     duty        to protect               and      ñiaintain           the    physical           safety       of       its    customers            and     patrons          while        on     board


                    the     plane,           including,             but     not     limited          to a plane             designated              flight      AA366       from          New        York        (JFK)        to


                    San       Diego          on August               28,     2017.




                                       14.           Upon           information                and     belief,        at all     relevant            times,       AMERICAN                     INC       is a common


                    carrier           and     operated             commercial             flights          and       operated           the    planes          thereon.




                                      15.            Upon           information                and     belief,          at all      relevant            times,       AMERICAN                      INC       owned        the


                    planes         traversing              the      airways,          including,              but     not      limited         to a plane           designated            flight       AA366           from


                    New        York          (JFK)        to San           Diego       on August                28,     2017.




                                      16.            Upon           information                and     belief,          at all      relevant            times,       AMERICAN                      INC       leased       the


                    planes        traversing              the       airways,          including,              but     not     limited          to a plane           designated            flight      AA366            from


                    New       York           (JFK)        to San           Diego       on August               28,     2017.




                                      17.            Upon           information               and     belief,         at all     relevant            times,       AMERICAN                     INC       was     and     still


                    is responsible                 for      maintaining                the      planes          traversing           the        airways,           including,            but    not      limited         to      a


                    plane      designated                 flight       AA366           from         New        York         (JFK)         to San        Diego        on August            28,      2017.


ER-ARNOLD•WINSTON




                                                                                                           3 of 9
FILED: QUEENS COUNTY CLERK 01/29/2020
                           09/05/2019 03:49
                                      10:38 PM
                                            AM                                                                                                                                             INDEX NO. 706805/2019
       CaseNO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                4
                18               Document 1-19 Filed 02/27/20 Page 34 of 87 PageID
                                                                    RECEIVED       #: 271
                                                                              NYSCEF:  09/05/2019
                                                                                       01/29/2020




                                  18.              Upon          information                 and      belief,         at all       relevant           times,      AMERICAN                      INC      was      and     still


                   does      operate            for      maintaining                  the     planes           traversing               the     airways,          including,           but        not     limited        to         a


                   plane        designated              flight     AA366               from        New         York          (JFK)        to San         Diego        on August             28,    2017.




                                  19.              Upon          information                 and     belief,          at all       relevant           times,      AMERICAN                      INC      was      and     still


                   is a common                  carrier          for     the        planes         traversing            the        airways,           including,           but      not     limited        to       a plane


                   designated            flight         AA366            from         New        York          (JFK)         to San           Diego       on August            28,    2017.




                                 20.               Upon          information                 and     belief,          at all       relevant           times,      AMERICAN                      INC      was      and     still


                   is responsible                 for    providing              safe        passage            for    its paying               customers            on     board      the       planes         traversing


                   the     airways,           including,           but        not      limited        to a plane                 designated             flight     AA366           from         New       York         (JFK)


                   to San       Diego          on August                28,     2017.




                                 21.               Upon          information                 and     belief,          at all       relevant           times,      AMERICAN                      INC      had     the     duty


                   to protect          and      maintain               the    physical             safety        of    its       customers            and      patrons       while         on     board        the    plane,


                   including,           but     not      limited         to a plane              designated              flight         AA366            from      New       York          (JFK)        to San        Diego


                   on August            28,     2017.




                                 22.               On      August              28,     2017,         Defendant                   JANE          DOE          was      a lawful          paying            customer              of


                   AMERICAN                     AIRLINES                      and/or         AMERICAN                            INC,     on      board          flight      AA366              from      New           York



                   (JFK)      to San          Diego.




                                 23.              On August                   28,    2017,         Plaintiff           SHIRLEY                  BROWN               was      a lawful           paying         customer


                   of    AMERICAN                       AIRLINES                    and/or       AMERICAN                          INC,        boarding           flight      AA366             from       New          York



                   (JFK)      to San          Diego.



                                                                                                                             4
NER-ARNOLD-
         WINSTON




                                                                                                      4 of 9
FILED: QUEENS COUNTY CLERK 01/29/2020
                           09/05/2019 03:49
                                      10:38 PM
                                            AM                                                                                                                                                      INDEX NO. 706805/2019
       CaseNO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                4
                18               Document 1-19 Filed 02/27/20 Page 35 of 87 PageID
                                                                    RECEIVED       #: 272
                                                                              NYSCEF:  09/05/2019
                                                                                       01/29/2020




                                     24.               On August                 28,        2017,        Plaintiff         SHIRLEY                   BROWN               was           a lawful           paying          customer


                     of      AMERICAN                      AIRLINES                    and/or            AMERICAN                      INC,          boarding           flight         AA366              from          New          York



                     (JFK)       to San            Diego       when             she was           seriously             injured         by JANE               DOE        before             take-off.




                                     25.               On August                     28,    2017,         Plaintiff           SHIRLEY                  BROWN                 was            boarding             flight        AA366


                     from       New          York          (JFK)          to     San        Diego,           which         was        docked/parked                    at the          gate        at John           F. Kennedy


                     Airport         in     Queens,           New              York,        when          a heavy          piece         of     luggage           was        negligently                  caused          to   fall     on


                     her     head,         which           caused          serious            injuries          including,              but     not     limited          to head              injuries           including             but


                     not     limited         to,     traumatic             brain           injuries,         post-concussion                     syndrome,               migraines,                 face        numbness              and


                     nerve       damage.




                                   26.                Upon             information                     and       belief,            Defendants                 AMERICAN                            AIRLINES                    and/or


                     AMERICAN                        INC,        its      agents,            servants,            and/or            employees,                were        negligent                in:     creating             and/or



                     allowing             the        plane       and           its     overhead               compartments                      to     become             and          remain             in     a      dangerous,


                     defective             and/or          unsafe          condition,                  including,             but      not      limited          to     an       inadequate                warning              of     the


                     danger       of       falling         luggage;              causing            and/or           allowing          flight         AA366            and       the     overhead               luggage             to be


                     maintained              in      a negligent                and        careless          manner;            creating           and/or        permitting                 a dangerous,                  defective


                     and/or       unsafe             condition            to exist            and/or          remain          on      flight         AA366;           failing          to    correct            and/or         change


                     the      dangerous,                defective                and/or          unsafe              condition            although              AMERICAN                           AIRLINES                    and/or


                     AMERICAN                        INC,        their           agents,            servants             and/or           employees                   knew         of        the         existence             of      the


                     dangerous              and       unsafe           condition;              failing          to     warn         Plaintiff          and      others          lawfully            upon          its     planes        of


                     the     dangerous               and     defective               condition;              failing       to maintain                and/or          properly           place           warning           signs,       or


                     other       devices             upon        flight          AA366              to    warn          Plaintiff            and       others         lawfully               upon         its     plane        of      the




IER-ARNOLD-WINSTON




                                                                                                             5 of 9
FILED: QUEENS COUNTY CLERK 01/29/2020
                           09/05/2019 03:49
                                      10:38 PM
                                            AM                                                                                                                                                    INDEX NO. 706805/2019
       CaseNO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                4
                18               Document 1-19 Filed 02/27/20 Page 36 of 87 PageID
                                                                    RECEIVED       #: 273
                                                                              NYSCEF:  09/05/2019
                                                                                       01/29/2020




                    dangerous,               defective            and/or          unsafe          condition;              in        failing       to      inspect           and/or          properly             inspect           the


                    aforementioned                     area      of     the      occurrence;                 failing           to     repair      and/or              properly             repair        the       dangerous,


                    defective           and/or          unsafe         condition               existing          at the             aforementioned                      flight       AA366;              failing        to     have


                    competent               personnel            operate,            inspect,         oversee             and         maintain            the     overhead                 compartments                      aboard


                    the       plane         and       particularly             the       one      from          flight          AA366;              failing           to     instruct             such      personnel                 to



                    properly           operate,          inspect         and      maintain             the      overhead               compartments;                       failing         to properly               supervise


                    such       personnel              and      other       passengers                 aboard           the      plane;          failing          to     have         competent                 personnel              to



                    operate,          control          and     oversee           the     handling            of the           overhead           compartments;                        violating           those         statutes,


                    ordinances,               rules       and        regulations               relating         to       the        maintenance,                  repair,            oversight            and        complicit


                    conduct           regending           common              carriers          overseeing               the        loading         of overhead                   compartments                   on a plane;



                    failing      to properly                 create,      design,          configure             and          construct          its planes                for     safe     passage            for     all    of    its



                    customers;              failing       to exercise             that    degree          of care             required          under          the      circumstances.




                                  27.             That           on       August               28,        2017,              Defendants                      AMERICAN                         AIRLINES                       and/or


                    AMERICAN                      INC         were        negligent,              careless             and           reckless           in      supervising                 its     agents,           servants,


                    employees,               licensees,            contractors              and/or           subcontractors                     at the           subject            airplañe;            was         negligent,


                    careless          and     recldess          in failing           to safely         own,          operate,              manage            and/or         control         said     airplane            and       the


                    persons       thereat;            in failing        to prevent              the    aforesaid               physical           injury         from            occurring;          and        in failing            to


                    come       to the        accietance           and      aid     of the        Plaintiff           after      the        injurious          event.




                                  28.             The          aforementioned                        occurrence                     took       place            due         to       the      negligence                 of        the



                    Defendants,              AMERICAN                     AIRLINES                    and/or           AMERICAN                        INC,       its      agents,         servants,            employees,


                    licensees,          contractors              and/or          subcontractors,                  acting            within       the         scope         of their         authority,             within          the




                                                                                                                          6
NER-ARNOLD-
          WINSTON




                                                                                                     6 of 9
FILED: QUEENS COUNTY CLERK 01/29/2020
                           09/05/2019 03:49
                                      10:38 PM
                                            AM                                                                                                                                                       INDEX NO. 706805/2019
       CaseNO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                4
                18               Document 1-19 Filed 02/27/20 Page 37 of 87 PageID
                                                                    RECEIVED       #: 274
                                                                              NYSCEF:  09/05/2019
                                                                                       01/29/2020




                     scope       of their          employment                  and         in the       furtherance                  of their          agency.




                                  29.                Upon             information                   and          belief,             Defendants                    AMERICAN                       AIRLINES                     and/or


                    AMERICAN                       INC      had       actual         and/or            constructive                  notice           of the       dangerous,              defective              and/or       unsafe


                    condition            of    its    planes,           including,               but     not          limited            to    a designated               flight         AA366             from         New      York



                    (JFK)       to San         Diego             on August             28,       2017.




                                  30.                Upon           information                   and         belief,            Defendant                  JANE           DOE            caused            the         dangerous,


                    defective            and/or           unsafe         condition                on         flight           AA366              from        New          York           (JFK)        to        San      Diego         on


                    August        28,        2017.




                                  31.                Upon          information                and        belief,             Defendant                JANE           DOE         was       negligent,              careless        and


                    reckless            in    causing             injuries            to     Plaintiff                during             in-flight          boarding;               in     failing          to       prevent           the


                    aforesaid            physical            injury          from           occurring;                 in      failing          to     properly           load        luggage              to     the     overhead



                    compartment;                   and      in     failing       to        come         to     the      assistance                   and   aid      of    the      Plaintiff         after        the      injurious


                    event       on flight            AA366            from      New           York           (JFK)           to San           Diego        on August               28,    2017.




                                  32.                That        no      negligence                 on        the       part         of        the     Plaintiff          contributed                to     the         occurrence


                    alleged       herein           in any         manner            whatsoever.




                                  33.                As     a result           of      the       incident,                  Plaintiff            SHIRLEY                 BROWN                 has        suffered            serious



                    injuries,       including,               but      not      limited            to    head           injuries               including            but    not      limited        to,       traumatic            brain



                    injuries,      post-concussion                       syndrome,                  migraines,                   face         numbness              and     nerve         damage.               As      a result        of


                    said     injuries         Plaintiff           has    become              sick,        sore,         lame         and        disabled;           has     suffered,            and       will       continue          to


                    suffer      pain         and     anguish            in body            and     mind;            and        has       necessarily               received          hospital             and     medical          care



                                                                                                                                7
ER-ARNOLD-WINSTON




                                                                                                          7 of 9
FILED: QUEENS COUNTY CLERK 01/29/2020
                           09/05/2019 03:49
                                      10:38 PM
                                            AM                                                                                                                                        INDEX NO. 706805/2019
       CaseNO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                4
                18               Document 1-19 Filed 02/27/20 Page 38 of 87 PageID
                                                                    RECEIVED       #: 275
                                                                              NYSCEF:  09/05/2019
                                                                                       01/29/2020




                      and      treatment          for    her     injuries        for   which         expenses          have         been       and     will      continue           to be incurred.




                                      34.          AMERICAN                       AIRLINES              has      neglected              and      refused             to   adjust          or     pay         Plaintiff's


                      claim.




                                      35.          AMERICAN                      INC        has neglected           and        refused         to adjust             or pay       Plaintiff's            claim.




                                      36.          This        action          has     been     commenced                    within        three        (3)      years        after        Plaintiff's              claim


                     arose.




                                      37.          By     reason          of     the    foregoing,         Plaintiff            SHIRLEY                 BROWN                 is entitled               to    damages


                     upon       his     claim      for    pain      and        suffering,       lost    wages         and       economic              damages,              each      in an amount                   to be


                     determined             by    a Queens           County            Jury    at the    time         of trial.




                                      WHEREFORE,                        Plaintiff              demands            judgment                     against               Defêñdants                   AMERICAN


                     AIRLINES,                  JANE       DOE            and        AMEICAN              INC          in     an      amount           in     excess         of     all        courts         of    lower



                     jurisdiction,          to be determined                     by    a Queens         County              Jury      at the    time          of trial,      together             with        the    costs


                     and    disbursements                 of this       action         and    such     further        relief        as may         be just.


                     Dated:          New        York,     New        York
                                      September           5, 2019




                                                                                                              LERNER,                  ARNOLD                  & WINSTON,                        LLP
                                                                                                              Attorneys               fo   flaintiff                  .




                                                                                                                                    JgeobfLe                   lb
                                                                                                                                                                      288
                                                                                                              475       Park        Avenue            So       th,            Floor
                                                                                                              New           York,       New          York        10016

                                                                                                              (212)          686-4655




                                                                                                                  8
ER-ARNOLD •WINSTON




                                                                                                 8 of 9
FILED: QUEENS COUNTY CLERK 01/29/2020
                           09/05/2019 03:49
                                      10:38 PM
                                            AM                                                                                                                    INDEX NO. 706805/2019
       CaseNO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                4
                18               Document 1-19 Filed 02/27/20 Page 39 of 87 PageID
                                                                    RECEIVED       #: 276
                                                                              NYSCEF:  09/05/2019
                                                                                       01/29/2020




         Index    No.:                                                              Year:


         SUPREME           COURT              OF THE    STATE          OF NEW              YORK
         COUNTY           OF QUEENS


         SHIRLEY          BROWN,


                                                       Plaintiff,


                                  -against-



        AMERICAN             AIRLINES              GROUP        INC.,
        JANE      DOE       and     AMERICAN            AIRLINES                INC.,


                                                       Defendants.




                                                AMENDED              SUMMONS                       AND            COMPLAINT



         Pursuant to 22 NYCRR 130-1.1, the undäaigned, an attorney duly :dm!:::3                                 to practice law in the State of New York, certifies
         that, upon i;:for;::ction and belief based upon reasonable inquiry, the c                                         ..;-:,..i in the annexed document are not
        frivolous.

        Dated:           September 5, 2019                                        Si;:::::::::                                         p

                                                                     Print Signer's        Name:                   ( Jacob L{Levi              e




        Service   of a copy        of the within                                                                             ]             is hereby   adm!"cd.


        Dated:
                                                                                   .........................................................

                                                                                                    Attorney(s)                  for




                                              LERNER,               ARNOLD                   & WINSTON,                                    LLP
                                                                                                             28th
                                                        475     Park     Avenue             South,                      FlOOr
                                                              New       York,       New          York           10016

                                                                          (212)         686-4655




                                                                                        9 of 9
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                             INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                19               Document 1-19 Filed 02/27/20 Page 40 of 87 PageID
                                                                    RECEIVED       #: 277
                                                                              NYSCEF: 01/29/2020




                          Exhibit                               F
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                       INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                19               Document 1-19 Filed 02/27/20 Page 41 of 87 PageID
                                                                    RECEIVED       #: 278
                                                                              NYSCEF: 01/29/2020




         SUPREME                COURT              OF THE          STATE          OF       NEW YORK
         COUNTY               OF QUEENS
          ------------------------------------                                             -----------X
          SHIRLEY               BROWN,
                                                                                                                           Index      No.:        706805/2019

                                                                    Plaintiff,
                                                                                                                           Answer
                         -against-



          AMERICAN                    AIRLINES                GROUP          INC.,     JANE          DOE
          and     AMERICAN                       AIRLINES           INC.,


                                                                    Defendants.
          ------------------------------------------------                                          ----
                                                                                                              X



                       DEFENDANT,                       AMERICAN                 AIRLINES,                INC.     (hereinafter          referred        to as "Defendant")



         by     its attorneys           CHAN            &    GRANT,          LLP,      as and       for      its Answer           to Plaintiff's         Amended



         Complaint            (hereinafter             referred      to as "Amended                 Complaint")              alleges         on    informa6on         and       belief



         as follows:


                       1.             Denies         knowledge             and    infor=adon               sufficient       to form        a belief       as to the     truth      or


                                                                                     "1"
         accuracy           of the      allegations           in paragraph                   of   the      Amended          Complaint.



                       2.             Denies          knowledge            and    information              sufficient       to form        a belief       as to the     truth      or


                                                                                     "2"
         accuracy           of the      allegations           in paragraph                   of   the      Amended          Complaint.


                                                                                                           "3"
                       3.             Admits          the    allegatioñs         in paragraph                     of the     Ameñded               Complaint.



                       4.             Denies          knowledge            and    information              sufficient       to form          a belief     as to the     truth      or


                                                                                     "4"
         accuracy           of the      allegations           in paragraph                   of the        Amended          Complaint.


                                                                                                           "5"
                       5.             Denies          the    allegations         in paragraph                     of the    Amended               Complaiñt,         except       admits


         that    it is a foreign             corporation           iñcorporated            in the         State    of   Delaware          with       its principal      place       of


         business           in Texas.
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                          INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                19               Document 1-19 Filed 02/27/20 Page 42 of 87 PageID
                                                                    RECEIVED       #: 279
                                                                              NYSCEF: 01/29/2020




                        6.            Denies      knowledge               and      information                   sufficient         to form      a belief        as to the   truth   or


                                                                                         "6"
          accuracy           of the     allegations           in paragraph                      of the           Amended            Complaint



                        7.            Denies      knowledge               and      information                   sufficient         to form      a belief        as to the   truth   or


                                                                                         "7"
          accuracy           of the     allegations           in paragraph                      of the           Amended            Complaint.


                        8.            Denies      knowledge               and      information                   sufficient         to form      a belief        as to the   truth   or


                                                                                   "8"
          accuracy           of the     allegations           paragraph                    of the          Amended            Complaint.



                        9.            Denies      knowledge               and      information                   sufficient         to form      a belief        as to the   truth   or


                                                                                         "9"
          accuracy           of the     allegations           in paragraph                      of        the    Amended            Complaint.


                        10.           Denies      knowledge               and      information                   sufficient         to form      a belief        as to the   truth   or


                                                                                         "10"
          accuracy           of the     allegations           in paragraph                           of    the     Amended            Complaint.


                        11.           Denies      knowledge               and      information                   sufficient         to form      a belief        as to the   truth   or


                                                                                         "11"
          securacy           of the     allegations           in paragraph                           of the        Amended            Complaint.


                        12.           Denies      knowledge               and      information                   sufficient         to form      a belief        as to the   truth   or


                                                                                         "12"
          accuracy           of the     allegations           in paragraph                           of the        Amended            Complaint.


                        13.           Denies      knowledge               and      information                   sufficient         to form      a belief        as to the   truth   or


                                                                                         "13"
          accuracy           of the     allegations           in paragraph                       of        the     Amended            Complaint.


                        14.           Admits          that    defendant         is a ce==on                      carrier      and     denies       knowledge          and    infor=eden


          sufficient          to form      a belief          as to the     truth         or accuracy                of the                         allegations        in paragraph
                                                                                                                              rendr2g

          "14"
                   of   the     Amended          Complaint.


                        15.           Denies      knowledge               and      information                   sufficient         to form      a belief        as to the   truth   or


                                                                                         "15"
         accuracy            of the     allegations           in paragraph                       of the            Amended            Complaint.


                        16.           Denies      knowledge               and      information                   sufficient     to form          a belief        as to the   truth   or


                                                                                         "16"
         accuracy            of the     allegations           in paragraph                       of        the     Amended            Complaint.




                                                                                                           2
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                                         INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                19               Document 1-19 Filed 02/27/20 Page 43 of 87 PageID
                                                                    RECEIVED       #: 280
                                                                             NYSCEF:  01/29/2020




                      17.            Denies          knowledge                  and      informatieñ               sufficient            to form     a belief           as to the        truth      or


                                                                                            "17"
         accuracy           of the        allegations           in paragraph                           of the        Amended               Complaint.


                      18.            Denies          knowledge                  and      information               sufficient            to form     a belief           as to the        truth      or


                                                                                            "18"
         ana=any            of the        allegations           in paragraph                           of the        Amended               Complaint.


                      19.            Admits             that    defendant             is a common                  carrier         and     denies       knowledge               and      information


         sufficient         to form          a belief          as to the         truth      or accuracy               of the       rem±ining            allegations             in paragraph


         "19"
                  of the      Amended               Complaint.


                      20.            Admits             that    defendant             complies              with     certain        applicable           federal           regulations            and


         other    regulations,               policies,          precedures               and   practices             for     the    safe     operation          of      its   flight     and      air



         transportation              of     its   passengers              and     denies       knowledge                   and     information             sufficient           to form          a belief


                                                                                                                                                    "20"
         as to the      truth        or accuracy               of   the    remaiñiñg               allegations             in paragraph                        of the         Amended


         Complaint.


                      21.            Admits             that    defendant             complies              with      certain       applicable           federal           reguistions            and


         other     regulations,              policies,          procedures               and   practices             for     the    safe     operation          of      its   flights      and      air


         trâñsportatiOn              Of itS paSSengerS                    and     denies       knowledge                   and     information             sufficient           to form          a belief


                                                                                                                                                    "21"
         as to the      truth        or accuracy               of   the    remsiring               allegations             in paragraph                        of    the      Amended



         Complaint.


                      22.            Denies          knowledge                  and      information               sufficient            to form     a belief           as to the        truth      or


                                                                                            "22"
         accuracy           of the        allegations           in paragraph                           of the        Amended               Complaint.


                      23.            Denies          knowledge                  and      informedon                sufficient            to form     a belief           as to the        truth      or


                                                                                            "23"
         accuracy           of the        allegations           in paragraph                           of    the     Amended               Complaint.


                                                                                                                   "24"
                      24.            Denies          the       allegations            in paragraph                           of the        Amended            Complaint.


                                                                                                                   "25"
                      25.             Denies         the       allegations            in paragraph                           of the        A=ended            Complaint.




                                                                                                             3
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                                  INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                19               Document 1-19 Filed 02/27/20 Page 44 of 87 PageID
                                                                    RECEIVED       #: 281
                                                                              NYSCEF: 01/29/2020




                                                                                                                   "26"
                        26.            Denies           the    allegations          in paragraph                            of the      Amended              Coiñplaiñt.


                                                                                                                   "27"
                        27.            Denies           the    allegations          in paragraph                            of   the    Amended              Complaint.


                                                                                                                   "28"
                        28.            Denies           the    allegations          in paragraph                            of the      Amended              Complaint.


                                                                                                                   "29"
                        29.            Denies           the    allegations          in paragraph                            of   the    Amended              Complaint.


                                                                                                                   "30"
                        30.            Denies           the    allegations          in paragraph                            of   the    Amended              Complaint.


                                                                                                                   "31"
                        31.            Denies           the    allegations          in paragraph                            of the      Amended              Complaint.


                                                                                                                   "32"
                        32.            Denies           the    allegations          in paragraph                            of the      Amended              Complaint.


                                                                                                                   "33"
                        33.            Denies           the    allegations          in paragraph                            of the      Amended              Complaint.



                        34.            Denies           any     allegations            of   neglect           and     denies      knowledge               and     infhr==tion


          sufficient            to form       a belief         as to the       truth        or accuracy               of the     re--i=½g              allegations         in paragraph


         "34"
                   of the         Amended             Complaint.


                        35.            Admits           that    defendant           has      not   made             any    payment           on     Plaintiff's        claim,      denies        any


         allegations             of   neglect         and      denies        knowledge             and          information            sufficient         to form       a belief      as to the


                                                                                                                                 "35"
         truth     or accuracy               of   the     remaining           allegations             in paragraph                          of the       Amended           Complaint.



                        36.            Denies           knowledge             and      information                 sufficient      to form           a belief        as to the     truth    or


                                                                                            "36"
         accuracy           of the        allegations            in paragraph                         of     the     Amended            Complaint.


                                                                                                                   "37"
                        37.            Denies           the    allegations          in paragraph                            of the      Amended              Complaint.



                                                  AS AND                FOR      A FIRST               AFFIRMATIVE                           DEFENSE


                        38.              PlaintifPs            Amended          Complaint                  fails     to state     a claim,          in whole         or in part,      upon


          which        relief      can     be granted.




                                                                                                            4
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                                                   INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                19               Document 1-19 Filed 02/27/20 Page 45 of 87 PageID
                                                                    RECEIVED       #: 282
                                                                             NYSCEF:  01/29/2020




                                                 AS AND                 FOR         A SECOND                      AFFIRMATIVE                              DEFENSE


                      39.              The        alleged             incident       and      damages                 allegedly          sustained               by     Plaintiff             were          wholly         or


          in part    caused           by       Plaintiff's              own      culpable          conduct              and/or         comparative                 negligence                   and/or


          assumption            of     risk.


                                                   AS AND                 FOR        A THIRD                    AFFIRMATIVE                              DEFENSE


                      40.              This        action          is governed              by     the      Federal           Aviation            Act       of    1958,         49         U.S.C.            § 40101


          et seq.,      which         preempts               state       law     standards             goveming               aviation            safety         and      flight           operations.


                                                 AS AND                 FOR         A FOURTH                      AFFIRMATIVE                              DEFENSE


                      41.              This        action          is governed              by     the      Airline         Deregulation                   Act        ("ADA"),                 49      U.S.C.          §


         41713,       which           preempts               state       law     stsñdsrds             governing              rates,      routes           or    services             of     any       air    carrier.


                                                    AS AND                FOR        A FIFTH                   AFFIRMATIVE                               DEFENSE


                     42.               The        damages               claimed        by        the     Plaintiff,         which          are         denied,         were         caused             by


         interceding,           intervening                   and/or           superseding             acts       of third           parties       and/or             others        not       under          control


         of Defendant.



                                                    AS AND                FOR        A SIXTH                    AFFIRMATIVE                              DEFENSE


                     43.               Plaintiff             failed       to mitigate,             lessen          or reduce            her      damages               and/or          injuries.


                                                AS AND                  FOR       A SEVENTH                          AFFIRMATIVE                            DEFENSE


                     44.               The        damages               allegedly           sustsiñed             by     Plaintiff         were          caused          by     the        direct           and


         prmdmate           negligence                 or intentional                conduct              of    other      parties,            their      agents         or employees,                       or by


         others      unknown                at this         time        over     whom         DeSndant                  had       no                       and        in the        event          that
                                                                                                                                        control,


         Defendant          is found               liable       to Plaintiff,           which            liability         is expressly                 and      without            reservatioñ                   denied,


         Defendant          will        be entitled                to    indemnification,                      contribution             or apportionment                         of        liability          pursuant


         to applicable               law.




                                                                                                                 5
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                                      INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                19               Document 1-19 Filed 02/27/20 Page 46 of 87 PageID
                                                                    RECEIVED       #: 283
                                                                              NYSCEF: 01/29/2020




                                            AS AND                    FOR        AN EIGHTH                          AFFIRMATIVE                       DEFENSE


                        45.           Plaintiff          s action              is barred         by      all    applicable          statutes       of      limitations            or time     to


          commence              an action.


                                                  AS AND                 FOR          A NINTH                  AFFIRMATIVE                       DEFENSE


                        46.           If the        Plaintiff            s allegations            of      the       conditions         set forth        in the         Amended           Complaint


         are    proven          to have        existed,           then         such    conditions                were      open,      obvious,          apparent           and      notorious         to


         Plaintiff.


                                                  AS AND                 FOR          A TENTH                  AFFIRMATIVE                       DEFENSE


                        47.           The      occurrences                     and    damages             alleged         in the     Amended               Complaint,              if any,      resulted



         from         an unavoidable                accident,             a sudden           emergency                  or condition           or occurrence                for    which



         Defendant              cannot      be held             liable         or responsible.


                                           AS AND                FOR            AN ELEVENTH                            AFFIRMATIVE                          DEENSE


                        48.           Defendant                 did      not    create       a defective               or dangerous             condition            where         the   alleged



         accident         occurred;            Defendant                 had     no    actual         or constructive                notice      of     any     alleged           dangerous         or


         defective            condition,          and/or          Defendant                did   not       have        a reasonable            time        within        which       to correct          any


         such     alleged          condition            or warn            others        about         its eylstence.


                                             AS AND                   FOR            A TWELTH                    AFFIRMATIVE                       DEFENSE


                        49.           Plaintiff's           claims             are    preempted,                in whole         or in part,          by     federal       law.


                                         AS AND                 FOR        A THIRTEENTH                                AFFIRMATIVE                         DEFENSE


                        50.           The      damages                alleged         by     Plaintiff           were      not     proximately              caused         by     any    negligence


         or culpable             conduct          on the         part      of    Defendant.




                                                                                                                6
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                                                  INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                19               Document 1-19 Filed 02/27/20 Page 47 of 87 PageID
                                                                    RECEIVED       #: 284
                                                                             NYSCEF:  01/29/2020




                                          AS AND                FOR           A FOURTEENTH                                  AFFIRMATIVE                          DEFENSE


                       51.              PlaintifPs               claims            are    barred          in whole             or in part        because          Plaintiff              had    the      last     clear


         chance        to avoid           the        injury.


                                           AS AND                  FOR             A FIFTEENTH                           AFFIRMATIVE                           DEFENSE


                       52.              Plaintiff              s claims            are    barred          in whole             or in part        by      the    doctrine            of    waiver         and


         estoppel.



                                           AS AND                 FOR              A     SIXTEENTH                       AFFIRMATIVE                            DEFENSE


                       53.              For     further           defense              and/or        affirmative               defense,          shõüld         any         damages             be awarded,


         the   liability          and     respamibility                     for        same      Defendâñt                without         reservations                deny         and     without


         limitations          deny,           that      Defendant                  is entitled           to a reductioñ                and/or         set off         for    all    amounts           subject            to


         settlement          by     or on            behalf       of     any        other        party       or entity          subject          to that       law,         which         the    Court          shall


         determine           as applicable                     or controlling                   as to the        instant         cause      and       claims           herein.


                                        AS AND                  FOR          A SEVENTEENTH                                     AFFIRMATIVE                        DEFENSE


                       54.              Plaintiff             could         with         due     diligence              have     obtained          personal            jurisdiction               over


         tortfeasor          not    a party            to this         lawsuit,            and     who        are       necessary          and/or          indispensable                   to a just


         adjüdicstion              of     her    claims,              and     thus        the     culpability              of these       missing              or absent            tortfeasors            may          be


         computed            in the        apportionment                       of      total     culpability              causing         the     subject         occurrence.


                                        AS AND                  FOR          AN EIGHTEENTH                                     AFFIRMATIVE                        DEFENSE


                       55.              Defendant's                   liability,           if any,        to Plaintiff              is limited        under           Article            16 of the        Civil


         Practice          Law      &     Rules          of the         State          of New            York,          iñcluding         CPLR           § 1601,            in which            Defendant


         demands           that     its    liability,            if any,           to Plaintiff            for   non-ecenemic                     loss     be limited               to its      equitable




                                                                                                                    7
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                                                 INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                19               Document 1-19 Filed 02/27/20 Page 48 of 87 PageID
                                                                    RECEIVED       #: 285
                                                                              NYSCEF: 01/29/2020




          share,     determined                  in accordance                   with       the     relative          culpability               of    each      and      every        party          or non-



         party      causing           or contributing                    to the         total      liability          of    Plaintiff's              non-ecoñoinic                  damages.


                                          AS        AND          FOR            A NINETEENTH                               AFFIRMATIVE                              DEFENSE


                        56.             Plaintiff           has        received          remuneration                      and/or         compemation                   for    some       or all        of the


          claimed        economic                 loss,     or will           with      reasonable               certainty             receive             remuneration               and/or


         compensation                  for       said     loss        in the      future,         Defendant                 is entitled          to have            PlaintifPs          award,           if any


         reduced         by     said         remuneration                 and/or          compemation                       pursuant            to CPLR              § 4545.


                                             AS AND               FOR           A TWENTIETH                                AFFIRMATIVE                           DEFENSE


                        57.             Pursuant              to CPLR                § 1401,         Defcadañt                  is entitled           to a set-off            under      General


          Obligations               Law       § 15-108             to the        extent         that     a release              or a covenant                 not      to sue       or not       to


         enforce         a judgment                 was       given        to one         or more              persons           liable       or claimed               to be liable            for     Plaintiff's


                      and       DaSadant                  is entitled            to a reduction                 of the          claim       of       the    Plaintiff/rcleaser                 agaiñst          other
          injury,



         tortfeasor(s)              to the        extent         of     any     amount             stipulated              by    the      release           or the     covenant,           or in the


          amount         of    consideration                  paid        for     it or in the           amount              of the        released           tortfeasor's             equitable              share     of


         damages.


                                       AS AND                 FOR         A TWENTY-FIRST                                     AFFIRMATIVE                             DEFENSE


                        58.             Defendant                at all       times        herein         mentioned                 maintained                any      premises          under          its



          custody        and        control         with         the    proper          degree          of     reasonable               care.


                                    AS AND                 FOR          A TWENTY-SECOND                                          AFFIRMATIVE                            DEFENSE


                        59.             The        Court         lacks        personal            jurisdiction               over         Defendant.


                                      AS AND                FOR           A TWENTY-THIRD                                        AFFIRMATIVE                            DEFENSE


                        60.             That        for    further            defeme            and/or         affirmative                defense,            should          any     damages            be



          awarded,            the    liability          and      resposibility                    for    same         Defendant               withest           reservation             and      witheat




                                                                                                                  8
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                                      INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                19               Document 1-19 Filed 02/27/20 Page 49 of 87 PageID
                                                                    RECEIVED       #: 286
                                                                             NYSCEF:  01/29/2020




          limitatioñ           denies,        that       Defendant                is entitled       to a reduction          for        all    amounts          paid,         payable        or


          otherwise            available            from         all   collateral          sources.



                         WHEREFORE,                        Defendant                respectfully         requests        that      the        Court      dismiss         Plaintiff          s claims


         with      prejudice            and        enter    judgment                in Dafandant's              favor,   award               Defendant          its reasonable               costs


                                                   attorneys'
          and    fees,        including                                   fees,      and    grant     Defendant          such          other      and      further       relief        as the     Court


          deems        just     and        proper.


          Dated:         September                 12,   2019
                        New        York,           New      York

                                                                                                                                  Resp                          o        ,


                                                                                                                                                                 -
                                                                                                                                  Alice           han
                                                                                                                                  CHAN            &      GRANT,               LLP
                                                                                                                                  Attorneys              for   Defendant
                                                                                                                                  American               Airlines,           Inc.
                                                                                                                                  61     Lexington             Avenue,              Suite    1G
                                                                                                                                  New          York,       New         York         10010
                                                                                                                                  Tel:        (646)      779-2988

                                                                                                                                  Fax:         (646)      779-2950



          To:            Jacob        L.    Levine

                         LERNER,               ARNOLD                   &    WINSTON,                 LLP

                         Attorney            for     Plaintiff
                                                                             28th
                         475     Park        Avenue              South,                Floor

                         New       York,           New      York          10016




                                                                                                            9
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                                             INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                19               Document 1-19 Filed 02/27/20 Page 50 of 87 PageID
                                                                    RECEIVED       #: 287
                                                                             NYSCEF:  01/29/2020




         SUPREME                 COURT               OF THE             STATE           OF       NEW YORK
         COUNTY                OF QUEENS
          _______......-_____________________-...-----------------------X
          SHIRLEY                BROWN,
                                                                                                                                           Index        No.:          706805/2019

                                                                        Plaintiff,
                                                                                                                                           VERIFICATION
                         -against-



          AMERICAN                     AIRLINES                GROUP              INC.,        JANE             DOE
          and      AMERICAN                    AIRLINES,                 INC.


                                                                        Defendants.
          ------------------------                                      ------------------------X


         STATE          OF      NEW YORK                            }
                                                                    } SS.:
         COUNTY                OF     NEW YORK                      }


                       I, Alice        Chan,         am a Partner                with     the       law     firm         of    Chan             &    Grant,           LLP,      attorneys          for



         defendent,            AMERICAN                     AIRLINES,                 INC.,         and    affirm             the        following              to be true         under       the


         penalties         of perjury:


                       I have         read     the     foregoing            American              Airlines,              Inc.'s          Answer               to Plaintiff's         Amended


         Complaint             and     know          the    contents         thereof:            that     the    same              are     true      to my            knowledge           except         to


         those       matters         therein         stated       to be alleged               upon        information                     and       belief,       and        to those       matters           I


         believe       them          to be true.


                       This      Verification               is made         by       affirmant            and      not        by    the      American                  Airlines,        Inc.   because            the


         American             Airlines,         Inc.       is a foreign           corporation.




         Dated:       New        York,         New         York
                       September               12,     2019


                                                                                                                                           CHAN               &   GRANT,            LLP




                                                                                                                                                              Alice      Chan



                                                                                                           10
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                  INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                19               Document 1-19 Filed 02/27/20 Page 51 of 87 PageID
                                                                    RECEIVED       #: 288
                                                                              NYSCEF: 01/29/2020




         Index   No:   706805/2019


         SUPREME        COURT              OF THE   STATE          OF NEW          YORK
         COUNTY        OF QUEENS
         SHIRLEY       BROWN,


                                                    Plaintiff,
                               -against-



         AMERICAN          AIRLINES            GROUP         INC.,
         JANE    DOE     and     AMERICAN            AIRLINES             INC.


                                                    Defendants.




                                                                             ANSWER



                                                                       LAW OFFICES
                                                                 CHAN     & GRANT,              LLP
                                                                 Attorneys        for   Defendant
                                                         AMERICAN                AIRLINES,              INC.
                                                         61 Lexington            Avenue,        Suite      10
                                                           New       York,       New     York    10010

                                                                  (646)      779-2988




                                                                                   11
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                             INDEX NO. 706805/2019
NYSCEF Case 1:20-cv-01092-AMD-JO
       DOC. NO. 20               Document 1-19 Filed 02/27/20 Page 52 of 87 PageID
                                                                   RECEIVED        #: 289
                                                                             NYSCEF:  01/29/2020




                           Exhibit                              G
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                               INDEX NO. 706805/2019
NYSCEF Case 1:20-cv-01092-AMD-JO
       DOC. NO. 20               Document 1-19 Filed 02/27/20 Page 53 of 87 PageID
                                                                   RECEIVED        #: 290
                                                                             NYSCEF:  01/29/2020




         SUPREME                 COURT               OF THE           STATE              OF       NEW YORK
         COUNTY                OF QUEENS
          -----------                 -----------------------                          --¬--------------X
           SHIRLEY               BROWN,
                                                                                                                                  Index      No.:        706805/2019

                                                                         Plaintiff,
                                                                                                                                  Answer
                         -against-



           AMERICAN                    AIRLINES                  GROUP             INC.,          JANE      DOE
           and     AMERICAN                    AIRLINES                  INC.,


                                                                         Defendants.
           -------------------------¬------------------------------------X




                        DEFENDANT,                       AMERICAN                      AIRLINES                 GROUP          INC.       (hereinafter            referred     to as


         "American              Airlines            Group")         by     its    attorneys         CHAN               & GRANT,            LLP,          as and     for   its Answer          to


         Plaintiff's          Amended               Complaint,               (hereinafter           referred            to as "Amended               Complaint")             alleges     on


         information             and       belief      as follows:


                        1.             Denies          knowledge                 and    information              sufficient       to form         a belief        as to the     truth    or


                                                                                            "1"
         accuracy            of the     allegations              in paragraph                       of    the    Amended           Complaint.


                                                                                                                 "2"                                                                     admi+•
                        2.             Denies          the      allegations            in paragraph                      of the    Amended               Complaiñt,          except


         that    it is a foreign             corporation              incorporated                 in the       State     of   Delaware           with     its principal        place     of


         business            in Texas.


                        3.              Denies          knowledge                and     information              sufficient       to form          a belief       as to the     truth    or



         accuracy            of the     allegations              in paragraph               3 of    the     Amended             Complaint.


                        4.             Denies          knowledge                 and    information              sufficient       to form         a belief        as to the     truth    or


                                                                                            "4"
         accuracy            of the     allegations              in paragraph                       of the       Amended           Complaint.


                        5.             Denies          knowledge                 and    information              sufficient       to form         a belief        as to the     truth    or




                                                                                                            1
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                        INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                20               Document 1-19 Filed 02/27/20 Page 54 of 87 PageID
                                                                    RECEIVED       #: 291
                                                                             NYSCEF:  01/29/2020




                                                                         "5"
         accuracy        of the      allegations      paragraph                  of   the   Amended               Complaint.


                                                                                                "6"
                    6.              Denies     the   allegations         in paragraph                  of        the    Amended        Complaint.


                                                                                                "7"
                    7.              Denies     the   allegations         in paragraph                  of        the    Ameñded        Complaint.


                                                                                                "8"
                    8.              Denies     the   allegations         in paragraph                  of        the    Amended        Complaint.


                                                                                                "9"
                    9.              Denies     the   allegations         in paragraph                  of        the    Amended        Complaiñt.


                                                                                                "10"
                    10.             Denies     the   allegations         in paragraph                       of    the    Amended         Complaint.


                                                                                                "11"
                    11.             Denies     the   allegations         in paragraph                       of    the    Amended         Complaint.


                                                                                                "12"
                    12.             Denies     the   allegations         in paragraph                       of    the    Amended         Complaint.


                                                                                                "13"
                    13.             Denies     the   allegations         in paragraph                       of    the    Amended         Complaint.



                    14.             Denies     knowledge           and   informadon             sufficient             to form     a belief   as to the   truth   or


                                                                               "14"
         accuracy        of   the    allegations      in paragraph                     of the     Amended                Complaint.


                    15.             Denies     knowledge           and   information            sufficient             to form     a belief   as to the   truth   or


                                                                               "15"
         accuracy        of   the    allegations      in paragraph                     of the     Amended                Complaint.


                    16.             Denies     knowledge           and   information            sufficient             to form     a belief   as to the   truth   or


                                                                               "16"
         accuracy        of   the    allegations      in paragraph                     of the     A=êñded                Complaint.


                    17.             Denies     knowledge           and   information            sufficient             to form     a belief   as to the   truth   or


                                                                               "17"
         accuracy        of the      allegations      in paragraph                     of the     Amended                Complaint.


                    18.             Denies     knowledge           and   information            sufficient             to form     a belief   as to the   truth   or


                                                                               "18"
         accuracy        of the      allegations      in paragraph                     of the     Amended                Complaint.


                    19.             Denies     knowledge           and   information            sufficient             to form     a belief   as to the   truth   or




                                                                                            2
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                       INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                20               Document 1-19 Filed 02/27/20 Page 55 of 87 PageID
                                                                    RECEIVED       #: 292
                                                                             NYSCEF:  01/29/2020




                                                                                        "19"
         accuracy         of the          allegations          in paragraph                        of    the     Amended            Complaint.



                        20.          Denies            knowledge           and       information               sufficient      to form        a belief      as to the      truth   or


                                                                                        "20"
         accuracy         of the          allegations          in paragraph                        of    the     Amended            Complaint.



                        21.          Denies            knowledge           and       information               sufficient      to form        a belief      as to the      truth   or


                                                                                        "21"
         accuracy         of the          allegations          in paragraph                        of the        Amended            Complaint.


                        22.          Denies            knowledge           and       information               sufficient      to form        a belief      as to the      truth   or


                                                                                        "22"
         accuracy         of the          allegations          in paragraph                        of the        Amended            Complaint.



                        23.          Denies            knowledge           and       information               sufficient      to form        a belief      as to the      truth   or


                                                                                        "23"
         accuracy         of the          allegations          in paragraph                        of the        Amended            Complaint.


                        24.          Denies            knowledge           and       information               sufficient      to form        a belief      as to the      truth   or


                          of the          allegation         that    Plaintiff         Shirley          Brown         was    a lawful                     customer         of
         accuracy                                                                                                                          paying

                                                                                                                                                         "24"
         American             Airlines,         Inc.     and    denies         the    rem±i=g               allegations            in paragraph                 of   the    Amended


         Complaint.


                                                                                                               "25"
                        25.          Denies            the   allegations             in paragraph                       of   the    Amended         Complaint.


                                                                                                               "26"
                        26.          Denies            the   allegations             in paragraph                       of the      Amended         Complaint          and



         respectfully            refers       all   matters         of   law     to the     court        to determine.


                                                                                                               "27"
                        27.          Denies            the   allegations             in paragraph                       of the      Amended         Complaint.


                                                                                                               "28"
                        28.          Denies            the   allegations             in paragraph                       of the      Amended         Complaint.


                                                                                                               "29"
                        29.          Denies            the   allegations             in paragraph                       of   the    Amended         Complaint.


                                                                                                               "30"
                        30.          Denies            the   allegations             in paragraph                       of   the    Amended         Complaint.


                                                                                                               "31"
                        31.          Denies            the   allegations             in paragraph                       of the      Amended         Complaint.




                                                                                                        3
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                                                INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                20               Document 1-19 Filed 02/27/20 Page 56 of 87 PageID
                                                                    RECEIVED       #: 293
                                                                             NYSCEF:  01/29/2020




                                                                                                                         "32"
                        32.              Denies           the     allegations             in paragraph                                of the        Amended               Complaint.


                                                                                                                         "33"
                        33.              Denies           the     allegations             in paragraph                                of    the     Ameñded              Complaiñt.



                        34.              Admits            that        American           Airlines             Group           Inc.        has     not    made          any     payment          on



         PlaintifPs             claim,           denies        any       allegation            of     neglect           and     denies            knowledge              and      information



          sufficient            to form          a belief         as to the           truth         or accuracy               of the        remaining              allegations            in paragraph


         "34"
                   of the         Amended                 Complaint.


                        35.              Denies           any        allegation          of     neglect            and     denies           knowledge               and        information            sufficient


                                                                                                                                                                           "35"
         to form         a belief             as to the         truth      or accuracy                 of    the       allegations               in paragraph                          of the    Amended



         Complaint.


                        36.              Denies           knowledge                and        information                sufficient              to form          a belief          as to the      truth       or


                                                                                                    "36"
         accuracy             of the       allegations                 in paragraph                           of the          Amended               Complaint.


                                                                                                                         "37"
                        37.              Denies           the     allegations             in paragraph                                of the        Amended              Complaint.


                                                      AS AND                FOR         A FIRST                 AFFIRMATIVE                              DEFENSE


                        38.              Plaintiff's              Amended              Cer-p!:int               fails      to state          a claim,         in       whole         or in part,       upon


         which         relief      can        be granted.


                                                   AS AND                FOR        A SECOND                       AFFIRMATIVE                             DEFENSE


                        39.              The        alleged            incident        and      damages                allegedly             sustained            by     Plaintiff        were        wholly        or


         in part       nan=d                     Plaintiff's            own       culpable            conduct            and/or            comparative              negligence               and/or
                                         by


         assumption               of     risk.


                                                     AS        AND         FOR         A THIRD                  AFFIRMATIVE                               DEFENSE


                        40.              This        action          is governed              by      the     Federal           Aviation            Act      of     1958,         49   U.S.C.         § 40101


         et seq.,       which          preempts                state      law     standards                governing            aviation            safety         and     flight       operations.




                                                                                                                   4
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                                           INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                20               Document 1-19 Filed 02/27/20 Page 57 of 87 PageID
                                                                    RECEIVED       #: 294
                                                                             NYSCEF:  01/29/2020




                                          AS AND                 FOR         A FOURTH                     AFFIRMATIVE                              DEFENSE


                     41.          This        action        is governed                by   the      Airline        Dereguistion                      Act      ("ADA"),              49     U.S.C.          §


         41713,      which      preempts               state     law      standards              governing           rates,       routes           or services              of     any      air    carrier.




                                              AS AND               FOR         A FIFTH                   AFFIRMATIVE                             DEFENSE


                     42.          The     damages                claimed          by     the      Plaintiff,        which          are         denied,          were       caused           by


         interceding,         intervening               and/or         superseding               acts     of third           parties           and/or         others       not      under         control



         of   American         Airlines          Group.


                                              AS AND               FOR         A SIXTH                   AFFIRMATIVE                             DEFENSE


                     43.          Plaintiff            failed      to mitigate,             lessen           or reduce          her      damages                and/or          injuries.


                                          AS AND                FOR        A SEVENTH                          AFFIRMATIVE                             DEFENSE


                     44.          The     d--eges                allegedly            sustained           by     Plaintiff         were          caused            by     the     direct         and


         proximate         =gligañce              or    intentional            conduct             of    other      parties,           their      agents           or employees,                  or by


         others      unknown          at this       time        over      whom           American              Airlines          Group            had        no     control,         and         in the


         event     that    American             Airlines           Group        is found            liable       to Plaintiff              which             liability          is expressly              and


         without        reservation           denied,           American              Airlines                       will       be entitled                 to inde=nification,
                                                                                                         Group


         contribution          or apportion:nont                    of    liability         pursuant             to applicable                 law.


                                          AS AND                FOR        AN EIGHTH                          AFFIRMATIVE                             DEFENSE


                     45.          Plaintiff's             action         is barred          by     all   applicable             statutes           of       limitations            or time         to


         commence            an action.




                                                                                                          5
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                                        INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                20               Document 1-19 Filed 02/27/20 Page 58 of 87 PageID
                                                                    RECEIVED       #: 295
                                                                             NYSCEF:  01/29/2020




                                                  AS AND                 FOR       A NINTH                  AFFIRMATIVE                         DEFENSE


                        46.           If the        Plaintiff's            silegations          of the           conditions          set forth         in the      Amended                 Compldnt


         are    proven         to have         existed,           then      such      conditions             were        open,       obvious,          apparent           and        notorious           to


         Plaintiff.


                                                AS AND                   FOR       A TENTH                  AFFIRMATIVE                         DEFENSE


                        47.           The      occurrences                 and     damages             alleged         in the        Amended              Complaint,              if any,        resulted


         from         an unsveidable                accident,             a sudden        emergency                 or conditian             or occurrence                 for       which


         American             Airlines         Group          cannot            be held     liable          or responsible.


                                          AS AND                  FOR           AN ELEVENTH                         AFFIRMATIVE                           DEENSE


                        48.           American              Airlines            Group       did       not    create        a defective           or dangerous                   condition              where


         the    alleged        accident           occurred;              American           Airlines             Group         had    no    actual        or constructive                  notice        of



         any     alleged        dangerous              or defective               condition,            and/or        American              Airlines         Group          did      not      have       a


         reasonaNe             time      within         which            to correct       any      such          alleged        condition         or warn              others        about       its



         existence.


                                            AS AND                 FOR          A TWELFTH                        AFFIRMATIVE                         DEFENSE


                        49.           Plaintiff's             claims        are    preempted,                in whole           or in part,          by    federal         law.



                                         AS AND               FOR          A THIRTEENTH                             AFFIRMATIVE                           DEFENSE


                        50.           The      damages              alleged         by    Plaintiff          were        not     proximately              caused          by      any      negligence



         or culpable            conduct           on    the       part     of    American             Airlines         Group.


                                         AS AND             FOR           A FOURTEENTH                              AFFIRMATIVE                           DEFENSE


                        51.           Plaintiff's             claims        are    barred         in whole            or in part           because         Plaintiff           had      the    last     clear


         chance         to avoid         the      injury.




                                                                                                             6
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                                                   INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                20               Document 1-19 Filed 02/27/20 Page 59 of 87 PageID
                                                                    RECEIVED       #: 296
                                                                             NYSCEF:  01/29/2020




                                             AS AND                FOR             A FIFTEENTH                              AFFIRMATIVE                              DEFENSE


                       52.                Plaintiff's            claims            are    barred          in whole              or in part           by      the     doctrine          of    waiver         and



         estoppel.


                                             AS AND                FOR             A SIXTEENTH                              AFFIRMA_TIVE                             DEFENSE


                       53.                For     further         defense             and/or            affirmative                defense,          should            any      damages          be awarded,



         the    liability         and       rasposibility                   for      same         American                  Airlines           Group          without           reservations            deny        and



         without            limitations           deny,          that       American               Airlines                Group         is entitled           to a reduction                 and/or        set off



         for    all   amounts              subject          to    settlement               by     or on        behalf           of any          other        party       or entity           subject        to that



         law,      which         the      Court         shall      determine                   as applicable                 or controlling                  as to the           instant       cause        and



         claims        herein.


                                          AS AND                 FOR         A SEVENTEENTH                                     AFFIRMATIVE                              DEFENSE


                        54.               Plaintiff           could         with         due     diligence             have         obtained            personal              jurisdiction           over



         tortfeasor            not     a party          to this         lawsuit,           and      who         are        necessary            and/or          indispensable                 to a just


         adjudication                of    her    claims,             and     thus        the     culpability                of these           missing            or absent           tortfeasors           may      be



         computed              in the        apportionment                     of    total        culpability                causing           the      subject         occurrence.



                                          AS AND                 FOR         AN EIGHTEENTH                                     AFFIRMATIVE                              DEFENSE


                        55.               American               Airlines            Group's              liability,           if any,         to Plaintiff             is limited           under     Article            16


         of the       Civil       Practice              Law       &     Rules         of the        State        of New             York,         includiñg              CPLR           § 1601,        in which


         American              Airlines           Group           demands                that     its     liability,           if any,         to Plaintiff             for     non-economic                 loss     be



         limited        to its       equitable            share,          determined                 in accordance                      with      the       relative          culpability         of each           and



         every        party       or non-party                   causing            or contributing                    to the          total    liability          of    Plaintiff's           non-ecene=ic


         damages.




                                                                                                                       7
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                                               INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                20               Document 1-19 Filed 02/27/20 Page 60 of 87 PageID
                                                                    RECEIVED       #: 297
                                                                             NYSCEF:  01/29/2020




                                           AS        AND          FOR          A NINETEENTH                              AFFIRMATIVE                             DEFENSE


                        56.              Plaintiff              has    received            remuneration                  and/or           compensation                for     some         or all         of the


         claimed            economic               loss,        or will       with        reasonable             certainty              receive        remuneration                 and/or


         compensation                   for       said     loss       in the        future,       American               Airlines                        is entitled              to have          Plaintiff's
                                                                                                                                            Group


         award,         if any         reduced             by     said      remuneration                 and/or          compensanon                   pursuant             to CPLR             § 4545.


                                              AS AND                  FOR          A TWENTIETH                           AFFIRMATIVE                           DEFENSE


                        57.              Pursuant               to CPLR              § 1401,         American              Airlines            Group         is entitled            to a set-off               under


         General            Obligations                  Law      § 15-108               to the     extent        that         a release          or a covenant               not     to sue         or not        to


         enforce            a judgment               was        given        to one        or more           persons             liable       or claimed             to be liable            for     PlaintifPs



         injury,       and      American                  Airlines           Group            is entitled        to a reduction                    of the     claim         of the


         Plaintiff/rolonaur                   against            other       tortfeasor(s)               to the       extent         of     any     amount           stipulated            by      the     release


         or the       covenant,               or in the           amount            of    consideration                paid        for     it or     in the     amount             of the       released



         tortfeasor's               equitable            share         of    damages.


                                        AS AND                  FOR         A TWENTY-                       FIRST              AFFIRMATIVE                           DEFENSE


                        58.              American                 Airlines           Group         at all     times            herein       mentioned            msint=ined                 any      premises


         under        its    custody           and        control           with     the       proper       degree             of reasonable             care.


                                     AS AND                FOR            A TWENTY-SECOND                                        AFFIRMATIVE                          DEFENSE


                        59.              The        Court         lacks        personal           jurisdiction             over           American           Airlines             Group.


                                       AS AND                   FOR         A TWENTY-THIRD                                     AFFIRMATIVE                           DEFENSE


                        60.              That        for     further          defense           and/or       affirmative                  defense,          should          any     damages               be



         awarded,             the     liability          and       respc=:ihi¾                    for    same         American              Airlines          Group          without            reservation


         and       without           limitation            denies,           that     American              Airlines            Group         is entitled            to a reduction                 for     all


         amounts             paid,      payable            or otherwise                  available          from         all     collateral          sources.




                                                                                                                  8
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                                   INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                20               Document 1-19 Filed 02/27/20 Page 61 of 87 PageID
                                                                    RECEIVED       #: 298
                                                                             NYSCEF:  01/29/2020




                       WHEREFORE,                      American           Airlines          Group          respectfully             requests       that       the        Court        dismiss


         Plaintiff's         claims       with       prejudice          and     enter     judgment                in American           Airlines          Group's                favor,      award


                                                                                                                                        attorneys'
         American            Airlines          Group         its   reasonable           costs      and      fees,    iñcludiñg                                fees,           and    grant


         American            Airlines                        such     other     and      further         relief     as the    Court        deems          just          and    proper.
                                               Group


         Dated:        September               12,   2019
                       New       York,         New      York

                                                                                                                             Res                          o         s




                                                                                                                             Alice       Chan

                                                                                                                             CHAN          &     GRANT,                  LLP
                                                                                                                             Attorneys           for      Defendant

                                                                                                                             American            Airlines               Group        Inc.
                                                                                                                             61      Lexington            Avenue,                Suite      1G
                                                                                                                             New        York,       New          York          10010
                                                                                                                             Tel:      (646)       779-2988
                                                                                                                             Fax:      (646)       779-2950


         To:           Jacob      L.     Levine

                       LERNER,             ARNOLD                   & WINSTON,                  LLP

                       Attorney          for     Plaintiff
                                                                        288¹
                       475     Park      Avenue              South,             Floor

                       New       York,         New      York          10016




                                                                                                      9
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                                           INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                20               Document 1-19 Filed 02/27/20 Page 62 of 87 PageID
                                                                    RECEIVED       #: 299
                                                                              NYSCEF: 01/29/2020




         SUPREME                 COURT                 OF THE            STATE           OF         NEW YORK
         COUNTY               OF QUEENS
           --------------------------------------------------------------X
           SHIRLEY               BROWN,
                                                                                                                                            Index       No.:      706805/2019

                                                                         Plaintiff,
                                                                                                                                          VERIFICATION
                          -against-



          AMERICAN                      AIRLINES                GROUP              INC.,        JANE            DOE
          and      AMERICAN                      AIRLINES,                INC.


                                                                         Defendants.
                                                   ---------------------------------------X


         STATE           OF     NEW YORK                             }
                                                                     } SS.:
         COUNTY               OF       NEW YORK                      }


                       I, Alice          Chan,         am a Partner               with        the   law     firm         of    Chan           &     Grant,        LLP,       attorneys     for



         defandant,           AMERICAN                      AIRLINES                  GROUP             INC.,         and          affirm         the    followiñg           to be true     under     the


         penalties         of perjury:


                       I have         read       the    foregoing            American               Airlines          Group              Inc.'s         Answer       to Plaintiff's        Amended


         and     know         the     contents          thereof:         that     the      same       are      true      to my           kñowledge                except       to those    matters


         therein       stated         to be alleged               upon       information              and        belief,           and      to those           matters       I believe     them      to be


         true.


                       This         Verification             is made         by       affirmant           and      not        by    the      American             Airlines        Group     because


         the     American             Airlines          Group         is a foreign             corporation.




         Dated:        New          York,        New       York
                       September                 12,    2019


                                                                                                                                          CHAN                  GRANT,           LLP




                                                                                                                                                          Alice      Chan



                                                                                                            10
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                             INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                20               Document 1-19 Filed 02/27/20 Page 63 of 87 PageID
                                                                    RECEIVED       #: 300
                                                                             NYSCEF:  01/29/2020




         Index   No:   706805/2019


         SUPREME        COURT              OF THE    STATE            OF    NEW YORK
         COUNTY        OF QUEENS
         SHIRLEY       BROWN,


                                                     Plaintiff,
                               -against-



         AMERICAN          AIRLINES            GROUP           INC.
         JANE    DOE     and     AMERICAN             AIRLINES,                INC.,


                                                     Defendants.




                                                                               ANSWER



                                                                           LAW OFFICES
                                                                   CHAN       & GRANT,                LLP
                                                                  Attorneys            for   Defende.nt
                                                    AMERICAN                  AIRLINES               GROUP          INC.
                                                          61      Lexington            Avenue,       Suite     10
                                                             New       York,      New         York     10010

                                                                    (646)      779-2988




                                                                                        11
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                             INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                21               Document 1-19 Filed 02/27/20 Page 64 of 87 PageID
                                                                    RECEIVED       #: 301
                                                                              NYSCEF: 01/29/2020




                        Exhibit H
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                 INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                21               Document 1-19 Filed 02/27/20 Page 65 of 87 PageID
                                                                    RECEIVED       #: 302
                                                                              NYSCEF: 01/29/2020




                                               C H A N & G R A N T, L L P
                                                   AT TO R N E Y S           AT          LAW



                                                  61 LEXINGTON AVENUE, SUITE IG
                                                  NEW YORK, NEW YORK 10010




                                                    TELEPHONE (646) 779-2988
                                                    FA C S I M I L E ( 6 4 6 ) 7 7 9 - 2 9 5 0




                                                         October 14, 2019


         Jacob L. Levine

         LERNER, ARNOLD &WINSTON, LLP
         475 Park Avenue South, 28'^'^ Floor
         New York, New York 10016

                               Re:    Shirley Brown v. American Airlines Group Ine. et al
                                      Index No.: 706805/2019


         D e a r M r. L e v i n e :


              On September 12, 2019, our office requested asupplemental demand setting forth total
         damages pursuant to CPLR 3017(c). To date we have not received aresponse. In order to avoid
         motion practice, please serve the supplemental demand.


                    Thank you.

                                                                                Very truly yours,

                                                                                CHAN &G RAN T, LLP
                                                                                             1

                                                                                By: /
                                                                                                 John Nwagh;
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                              INDEX NO. 706805/2019
       CaseNO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                22               Document 1-19 Filed 02/27/20 Page 66 of 87 PageID
                                                                    RECEIVED       #: 303
                                                                              NYSCEF:  01/29/2020




                          Exhibit I
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                                               INDEX NO. 706805/2019
       CaseNO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                22               Document 1-19 Filed 02/27/20 Page 67 of 87 PageID
                                                                    RECEIVED       #: 304
                                                                              NYSCEF:  01/29/2020
             Calendar          Number                                                                                                                                                 PC                /

                                                                                                                                                                                      CC           6    / /11     k o
                                                                                                                                                                                      NI               /2f20

                                                 SUPREME                          COURT                 OF    THE          STATE           OF      NEW YORK
                                                                               CiUEENS                   COUNTY:                 IAS   PART


             PRESENT:            HON.




                                                                                                                                                                     Conference                         Order
               Û ffW/Ù                                                                                                                 Prelirninary
                                                                            Plaintiff(s),

                                 - against       -                                                                                                    Index         Number




               <ÅŸi              jÅ$                                        IÝe                   s).                                                 Date     RJi           Filed:
                                                                                                              -X


             APPEARANCES




                         Defendant(s)




                                 Fallawing           a Preliminary                   COñference,             it is hereby         ORDERED              that    disciusure                  shall       proceed       as
            follows:

                         (1)    !nsence              Coverage:                 (a)       If not   yet done,           defendant        shall      disclose       in writing            the      existence        and
            contents  of any insurapce  agreement,     including     umbrella   or excess    coverage,    as described        in CPLR §3101(f)
            on or before       , J J /d         ( ) plaintiff   shal   discicse   any   Uninsured      Motorist/Supplersental        Uninsured
            Matcrist  coverage    on or   fore            1/ v7.
                                                                                     )

                        (2) Bill     of Particulars:

                                (a) A dem            nd for a Bill of Particulars                         or in       n            es shall       be sented          by                            on or beforg


                                (b) A bill of particulars      or interrogatories      shall                               be served       by                                   or before                    /   En
                                (c)  If an affirmative      defense     or  counterclaim                                   is asserted,     a demand    for a bill of particu ars or
            interrogatories         shall be served      by
                                                                    J* b    cpg 7/, A                                 Q    Åçv       resp,onse   to suc     emand   shall be served


                                (d) A supplemental                      Bill      f Par      cularrsha            I   6 serv       d by                 on or        efore

            as to items:




                                                                                                          C
                        (3) Medical            Report(s),               Record(s)            and        Authorizadon(s):               On or before                 30                      a      uly executed
            written    authorization(s)              shall         be fumished              by                                   for the   following:         (Check                as apply)
                                   Shysician,            and/or             hospital,        pharmacy             and/or    autopsy  records;                            ,     _
                                __Employment                       and/or      attendance               records       for the period
                                                                                                                                                       f       /I
                                __plo-fault          file;
                                    Qiagnostic               tests      and       films;                                                                                        (
        ,                  ,              llateral      source           authorizations                 / workers         comp     r       rds;
                                        2 and/or             tax     retum        records         for self-employed               in   ividuals      (if there       is a loss             of wages         claim)
                                        r the    period            of

                                        ther    (specify)
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                                                           INDEX NO. 706805/2019
       CaseNO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                22               Document 1-19 Filed 02/27/20 Page 68 of 87 PageID
                                                                    RECEIVED       #: 305
                                                                              NYSCEF:  01/29/2020


                          (4) Physical             Examinations:

                                (a) Examination(s)                     of plaintiff         shall       be held            on or before                  b
                                (b) Pursuant               to 22 NYCRR                §202.17(b),                 at least          20 days            before       such        examination,                                   shall
          serve       upon     all other         parties       copies         of the medical                    reports           of those         physiciañs            who        have          previously         treated          or
          examined            him/her.

                                  e) A copy             of the       exarñiñing           physician's                   report      shall        be fumished                 to all parties             by
          within                      days       of the      examination.



                          (5) Depositions

                                (a) Examinations                     before      trial     shall        be conducte&as                             Ilows:
          Plaintiif(s)3shall            appear           for examination                 before         trial     at                      /,                                               on
          at         h     ) adnJp.m.             and       shall     produce            all relevant             books,           papers,            records,         and       other       material         for use-at         the
          depositién,          incJ/ding
          Defendant(s)             shall       appear        for examination                 before             trial     at                                                        on
          at         / ?     Am.4             m. and        shall      produce           all relevant              books,          paperd              records,        and       other       r aterial        for use at the

          deposition,          iricluding
                                (b) Unless              otherwise         directed          prior       to the examinations                            before       trial,      attomeys               seeking       rulings      on
          objections          or making                app!ication        for    any       other         relief         pertaining              to the       depositions                 shall     pr0mptly          appear           at
          Chambers            of the assigñéd                IAS Justice,           with        their      reporter,              or shall        communicate                   with      the Emergency                    Justice,
          for a determination.

                                (c) Once           begun,           a deposition            shall       continue               until      completed              and     shall         not       be adjoumed               without
          further     order      of the        Court.

                                (d) The        transcript           of an examination                   before            trial shall          be delivered            to the party               deposed          within     thirty
          (30)     days     of the deposition,                and       shall     be retumed,                   duly       executed,              pursuant          to CPLR               § 3116.
                               (e) Subpoenas                  for the         examination                before           trial    of any         non-party            witness            shall        be served           no later
         than       45 days      after       the completion              of party         depositions,                   provided              such     witness        is known              by completion                 of party

         depositions,           and      if not known               at that     time,      within        45 days               of first        disclosure         or identification                    of such      witness           or
         within      the discretion             of the       Court.


                                                                                                                                                                                                                      7
                          (6) Other          Disclosure:

                               (a)    On       or before                                                          , all parties                sha I exchange                  names             and     abdresses            ofŸ
         witnesses,          and      shall      exchange             statements            of opposing                   parties          and        photographs,               or, if none,            shall     provide        an
         affirmation          to that        effect.

                               (b)     All     parties        shall       exchange               information                    relating          to     expert        witnesses                  in    corñpliance            with        .
         CPLR        §3101(d)(i).

                               (c) Medicare                Liens:       If plaintiff        is a medicare                       recipient          or eligible,              plaintiff       shall,       within      30 days,
         provide         defendant(s)             with      the     details      of said          lien(s),          or if unknown,                     copies       of correspcadence                         to Medicare,

         evidencing           plaintiff's        efforts      to deterraiñê               the      outstanding                   claim         against       said      plaintiff/beneficiary,                     should        one
         exist.

                               (d) Additional               Disclosure            Issues:          With          resp          ct to additjonal                 disclosure               issues,        the      parties      shall
                                                                                                                                         "
         co       ply with     the followin                agreement:




                                                                                                                  -2-
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                                                                INDEX NO. 706805/2019
       CaseNO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                22               Document 1-19 Filed 02/27/20 Page 69 of 87 PageID
                                                                    RECEIVED       #: 306
                                                                              NYSCEF:  01/29/2020



                   Impleader:             All third-party                actions         shall      be commenced                        on or before                 the    Compliance                   Conference               date.
           (7)
          Joinder         of a third-party                action         beyond          this    date      without            leave      of Court            may      result       in a severance.



                                 Campistion                  of        Disclosure:               All     disclosure             shall       be    completed                 on     or      before          the      Compliance
                          (8)
          Conference             date.



                          (9) Compliance                    Conference:

                                                         a Note         of Issue/Certificate                    of Readiness                shall     have           been       filed     prior                         counsel       for
                                 (a) Unless                                                                                                                                                            thereto,
          all      parties        shall           appear           at        a    Co üpliar,ice                Con       erence           which              shall         be      held           in      the      Compliance

          Conference/Settlement                            Part        on
                                                    of a Note               of Issue       prior        to the Compliance                   Conference                 must        include             a written        stipulation
                                 (b) Filing
                   executed          by all parties               acknowledging                   that     all discovery              has    been         completed.                    Failure         to comply          with    this
          fully
          provision          will result          in vacatur            of the      prematurely                filed     Note      of Issue.

                                 (c) Copies              of medical              reports        and pleadings                 are to be brought                    to the Compliance                       Conference              and

          attending          attorneys            must      be knewiedgaab|ê                       about        the case         and be prepared                      to discuss            settlement              at that time.



                          10) Note            of Issue:            Plaintiff        shall       file a Note             of issue/Certificate                   of Readiness                     on or before




                         (11)    Motions             for     Summary                 Judg=sñt:                  Pursuant              to CPLR          Rule          3212(a),            any      motion          for summary
         judgment            shall      be        made       no        later      than                             days         after     the       filing      of the          note       of     issue,          but     under       no
         circumstances                  beyond           120 days              of the filing           of the     Note         of Issue          absent         further         order       of the court.



                         (12)     Stipulations                    of    settlement                 or     disccatiñüance                     are       to      be      filed      by      defendant,               pursuant           to
         22 NYCRR               202.28,           with     the County               Clerk        and      must         also    give      a copy        to the          Part      of Court              to which         the action
         has      been       assigned,            within     20 days              of such         discontinuance.
                                                                                                                                SO ORDERED:




                                                                                                                                                                               J.S.C.


         Dated:


         I, the üñdêrsigned      have read the                                   preceding              and     fully      understand                the       provisions                 contained               herein      shall
         constitute     an Order   of the Court.                                   Failure         to comply          any with                provision                of this           order          may       result     in the
         imposition             of costs,           sanctions                  or other          penalties   provided     by law.




        Attorn           for Plaiht          ff                                                               Attorney           for Defendant



         l i      N                               V J/M /r
        Attirney         forPlaintiff                                                                         Attorney           for Defendant




        Attorney         for Plaintiff                                                                        Attorney          for Defendant




        Attorney       for Plaintiff                                                                          Attorney          for Defendant


                                                                                                                   -3-
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                                                    INDEX NO. 706805/2019
       CaseNO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                22               Document 1-19 Filed 02/27/20 Page 70 of 87 PageID
                                                                    RECEIVED       #: 307
                                                                              NYSCEF:  01/29/2020


                                       SUPREME                         COURT  OF THE  STATE                                                          OF          NEW YORK
                                                                          COUNTY   OF QUEENS
                                                                                       88-11            Sutphin                     Blvd.

                                                                               Jamaica,                 New             York                 11435




                                                                  Plaintiff(s)                                                                       Index                 No.                                           !



                                  -against                         -




                                                                  Defendarit(s)
     __----        - - - ---______-----____--                          .__ _      ___------------




     NOTICE                  OF           COMPLIANCE/SETTLEMENT                                                                     CONFERENCE

                  A     Compliance/Settlement                                                        Conference                               has          been                  scheduled                     in            the
     above-named                              case          in         which              you              appear                   as         co         nsel.                    The          Conference
     will          be        held               before                 JUSTICE                   JO                                                              O          n      the

     Compliance/Settlement                                                     ConferenC                               Pñt               d                                        at       9:30              A.M.


                  Counsel                      appearing                        for            the          Conference                               MUST             bring               the           Bill                 of
     Par         ticulars                      and     all               previous                        orders                     in         the          case,                  including                        the
     Preliminary                              Conference                         Order.

                  At        the           conference,                             inquiry                       will            be            made              regarding                        the
     following                         items       of           discovery                             as         applicable:                                   bills               of      particular;
     authorizations;                                      medical         reports;                               discovery                                and         inspection;
     document                 production;                           insurance                               information;                                       EBT's;          physical
     examinations;                                interrogatories;                                          and      compliance                                   with         prior
     discovery                         orders            of     the                   Court.


                  Additionally,                                   serious                  settlement                                discussions                                  will          be
     conducted.


                  Consequently,                                   an       attorney                     representing                                       your                 client             MUST
     appear           at   the                    conference                      and                MUST      be     fully                               familiar                       with            the             case
     and         the        status                   of          discovery.                          The     attorney                                MUST              bring               to          the
     Conference                         all          available                         documentary                                  evidence                         relating                     to   injury
     and         damages,                      and         MUST                be      authorized                              to            enter              binding                    stipulations
     and         to   dispose                        of          the           case.


     Failure            to             appear              at      the           Conference                            may          result                in         the          imposition                        of
     sanctions                    or      other                 appropriate                          judicial                       action            .




                                                                                                             -4-
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                              INDEX NO. 706805/2019
NYSCEF Case 1:20-cv-01092-AMD-JO
       DOC. NO. 23               Document 1-19 Filed 02/27/20 Page 71 of 87 PageID
                                                                   RECEIVED        #: 308
                                                                             NYSCEF:  01/29/2020




                       EXHIBIT                                          J
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                                     INDEX NO. 706805/2019
NYSCEF Case 1:20-cv-01092-AMD-JO
       DOC. NO. 23               Document 1-19 Filed 02/27/20 Page 72 of 87 PageID
                                                                   RECEIVED        #: 309
                                                                             NYSCEF:  01/29/2020




                                                                              CHAN               & GRANT,            LLP
                                                                                    ATTORNEYS                   AT LAW

                                                                                   61LEXINGTON AVENUE, SUITE 1G
                                                                                   NEW YORK, NEW YORK 10010




                                                                                      TELEPHONE             (646) 779-2988
                                                                                      FACSIMILE             (646) 779-2950


                                                                                            January         6, 2020
            Jacob        L. Levine

            LERNER,              ARNOLD                &     WINSTON,                 LLP
                                                             288
            475     Park        Avenue          South,            Floor
            New         York,     New         York       10016


                                          Re:           Shirley           Brown       v. American             Airlines         Group       Inc.      et at
                                                        Index       No.:       706805/2019


            Dear        Mr.     Levine:


                          We represent                defendant,             American            Airlines      Oroup        Inc.     and     American               Airlines,        Inc.     On
            September             12, 2019,           October            14, 2019,        and pursuant               to the Preli-..inery               Conference               Order      dated
            November              13, 2019,           our      office       requested         a supplemental               demand          setting       forth       total      damages
            pursuant            to CPLR         3017(c),           as well         as response           to Verified        Bill     of Particulars.                To   date      we have
            not received               a response.


                          We require             a response               forthwith         as we need          to determine           whether            the action             is subject        to
            removal           to the United             States          District      Court       for   the Eastern         District         of New          York        based       on

            diversity         jurisdiction              pursuant     to 28 U.S.C                 § 1332,       28 U.S.C.           § 1441         and    28 U.S.C.           § 1446.
                                                         defendants'
            Plaintiffs           response            to                   demand                 pursuant           to CPLR         3017(c)        is =qui-=d             to determine
            whether           the amount             in controversy                exceeds        the sum           or value       of $75,000.00.                Pursuant           to 28
            U.S.C         1446(c)(1),           defendants            have one            year     from       commencement                 of the action               to remove.           If
                                                                   Defendants'
            Plaintiff         fails     to respond           to                             Demand           Pursuant       to CPLR           3017(c),           and     it is later
            determined                (one    year     after       commencement                  of the action)    that the -~=+                          in controversy                 exceeds

            $75,000.00,               defendents            will    file     removal          of this action    and consider   that                     plaintiff        acted       in bad
            faith    in order           to prevent          defendant              from     removing          the action        pursuant           to 28 U.S.C.                 1446(c)(1).

                                                                                                                                              defendants'
                          In order           to avoid        menon           practice,        please        serve     a response        to                               Demand
            Pursuant            to CPLR          § 3017(c),              a copy       of which          is attached.



                                                                                                                    Very   truly     yours,


                                                                                                                    CHAN                                LLP


                                                                                                                    By:
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                           INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                23               Document 1-19 Filed 02/27/20 Page 73 of 87 PageID
                                                                    RECEIVED       #: 310
                                                                             NYSCEF:  01/29/2020




             .



                 SUPREMB             COURT            OF THB STATBOF                 NBW YORK
                 COUNTY           OF QUBENS
                                                                                                  X
                     SHELLBY         BROWN,
                                                                                                            Index      No.:    706805/2019
                                                                Plaintift
                                                                                                            DEMAND              PURSUANT            TO
                              -against-                                                                     CPLR        § 3017(c)


                     AMERICAN               AIRIJNES          GROUP      INC.,       JANE      DOE
                     and AMERICAN                  AIRLINES      INC.,


                                                                Defendanta.
                                                                                                  X



                 .           PLEASE            TAKE       NOTICE,        that the defendants,           AMERICAN              AIRLINES,           INC.    and


                 AMINICAN               AIRLINES          OROUP       INC.,       pursuant     to CPLR                                    damand      that the
                                                                                                           § 3017(c),         hereby


                 plaintiff     serves       upon     the defendants         within    fiAeen    (15)   days hereof,       a Supplemental           Demand


                             forththe        total    damagan   to which
                 setting                                                         they deem themselves             entitled.


                 Dated:      September           12, 2019
                             New York,           New York




                                                                                                           Ali
                                                                                                           CHAN          &    ORANT,       LLP
                                                                                                           Attorneys          for Defendants
                                                                                                           American           Airlines,    Inc.    and
                                                                                                           American           Airlines   Oroup Inc.
                                                                                                           61 Lexington            Avenue,   Suite 10
                                                                                                           New York,           New York           10010
                                                                                                           Tel:     (646)     779-2988
                                                                                                           Fax:      (646)779-2950




                 To:         Jacob      L    Levine
                             LERNER,            ARNOLD         & WINSTON,              LLP
                                                                   286
                             475 Park         Avenue      South,       Ploor
                             New York,           New     York    10016
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                    INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                23               Document 1-19 Filed 02/27/20 Page 74 of 87 PageID
                                                                    RECEIVED       #: 311
                                                                             NYSCEF:  01/29/2020




               SUPREME               COURT              OF THE STATB               OF NEW           YORK
               COUNTY               OF QUEENS
                                                                                                        x
                SHIRLBY              BROWN,
                                                                                                              Index     No.:     706805/2019
                                                                        Plaintif   F,
                                                                                                              AFFIDAVIT               OF SERVICE
                               -a8ainst-


                AMERICAN                  AIRLINES    OROUP INC.,
                JANE       DOBand              AMERICAN  AIRLINES                           INC.


                                                                        Defendante
                                                                                                        X

               STATE           OF    NEW YORK                       )
                                                                    ) as.:
               COUNTY               OF    NBW YORK                  )


                           KENNBTH                  LO,    being        duly    sworn,     deposes     and says, that deponent            is not a party          of this

                                                                                                                                                   128
               action,    is over         18 years        of age and resides              in New     York,   New      York;     that on the               day of

               September,           2019,      deponent           served       the Darnand         Pasusat   to CPLR          § 3017(c)     upon      the below

               addressee(s),             by depositing            a true copy       thereof     enclosed     in a post-paid        wrapper,        in an official

               depository           under     the exclusive             care and custody            of the U.S.    Postal     Service     within     New York

               State, addressed              to each of the following                    persons    at the last known          address    set forth       after   each

               name      (see service              list below).

                           Service          List

                          Jacob          L. Levine
                          LERNER,                  ARNOLD           &    WINSTON,             LLP
                                                                         286 Ploor
                          475 Park            Avenue        South,
                          New         York,        New York             10016


                                                                                                                                                   ....
                                                                                                                   Kenneth       Lo


               Sworn      to before          me this




                         No.        C

            e-ATe                                   .       o
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                           INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                23               Document 1-19 Filed 02/27/20 Page 75 of 87 PageID
                                                                    RECEIVED       #: 312
                                                                             NYSCEF:  01/29/2020




                IndexNo:   706805/2016                                               ·


                SUPRBMB     COURT        OF THE    STATB         OF NEW           YORK

                SHDtLBY    BROWN,


                                                   Plaintiff,
                               -against-


                AMBRICAN     AIRLINES OROUP INC.,
                JANB   DOB and AMBRICAN  AIRLINES,                     INC.




                                                   Defendants.




                                                         DEMAND          PURSUANT              TO


                                               -       -          CPLR        §3017(e)

                                                                                   --               _.




                                                                   IAW    OFFICES
                                                                CHAN & GRANT,            LLP
                                                           Attorneys     for Defendant(s)
                                                           American      Airlines, Inc. and
                                                         American      Airlines  Omup Inc.
                                                       61 Lexington       Avenue,  Suite 10
                                                         New      York,  New York 10010
                                                                 Tel: (646) 779-2988
                                                                 Pax: (646)779-2950




                                           .




                                                                              2
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                   INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                23               Document 1-19 Filed 02/27/20 Page 76 of 87 PageID
                                                                    RECEIVED       #: 313
                                                                             NYSCEF:  01/29/2020
      Alice       Chan                                                             Tuesday,      January     28, 2020    at 5:28:33     PM Eastern    Standard      Time



        Subject:                               Brown        - Response   to Demand         Pursuant     to CPLR 3017(c)
                                  Shirley

        Date:                     Monday,          January     6, 2020   at 5:31:33      PM Eastern        Standard     Time

        From:                     Alice     Chan      <alice.chan@changrant.com>

        To:                      Jacob       Levine     <j:êviñê@lawpartnerslip.com>

        CC:                      John       Nwaghanata          <john.nwaghanata@changrant.com>

        Attachments:              Shirley.Brown.Demand.3017.Follow.Up.Corro.1.6.2020.pdf



        Mr.     Levine,

                                                                                                       Defendants'
        Please      see attached            correspondence           requesting       response    to                    Demand        Pursuant   to CPLR 3017(c).


        Alice


        Alice     Chan
        Chan      & Grant,       LLP
        61 Lexington          Avenue        - Suite    1G
        New      York,     New   York 10010
       Tel: (646)         779-2988
        Fax: (646)        779-2950
        E-mail:     alice.chan@changrant.com
        www.changrant.com




                                                                                                                                                                    Page   1 of 1
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                             INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                24               Document 1-19 Filed 02/27/20 Page 77 of 87 PageID
                                                                    RECEIVED       #: 314
                                                                             NYSCEF:  01/29/2020




                    EXHIBIT K
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                      INDEX NO. 706805/2019
       Case NO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                24               Document 1-19 Filed 02/27/20 Page 78 of 87 PageID
                                                                    RECEIVED       #: 315
                                                                             NYSCEF:  01/29/2020
      Alice Chan                                                        Tuesday, January 28, 2020 at 5:10:50 PM Eastern Standard Time

       Subject:            Shirley Brown v. American Airlines
       Date:               Monday, January 27, 2020 at 11:20:34 AM Eastern Standard Time
       From:               Leslie Sanchez <lsanchez@lawpartnersllp.com>
       To :                Alice Chan <alice.chan@changrant.com>
       Attachments: image001.jpg, Verified Bill of Particulars.pdf, Plaintiff Response to Demands.pdf

       Ms. Chan:



       Attached is the Bill of Particulars and Plaintiff's Response to Combined Demands.


       Leslie Ann Sanchez, Paralegal
       Lerner, Arnold 8s Winston, LLP
       475 Park Avenue South, 28^^ Floor
       New York, New York 10016
       (T) 212-686-4655
       (F) 212-532-3301
       Lsanchez@lawpartnersllp.com

       www.lawpartnersllp.com



                                                 LERNER-ARNOLD -WINSTON

       This message originates from the Law Firm of Lerner, Arnold &Winston, LLP. The message and any file transmitted with it contain confidential
       information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. The information contained in this
       message and any file transmitted with it is transmitted in this form based upon areasonable expectation of privacy consistent with ABA Formal
        Opinion No. 99-413. Any disclosure, distribution, copying or use of the infonnation by anyone other than the intended recipient, regardless of address
       or routing, is strictly prohibited. If you have received this message in error, please advise the sender by immediate reply and delete the original
       message. Personal messages express views solely of the sender and are not attributable to Lerner, Arnold &Winston, LLP.




                                                                                                                                                          Page 1of 1
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                             INDEX NO. 706805/2019
NYSCEF Case 1:20-cv-01092-AMD-JO
       DOC. NO. 25               Document 1-19 Filed 02/27/20 Page 79 of 87 PageID
                                                                   RECEIVED        #: 316
                                                                             NYSCEF:  01/29/2020




                           Exhibit                              L
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                                         INDEX NO. 706805/2019
NYSCEF Case 1:20-cv-01092-AMD-JO
       DOC. NO. 25               Document 1-19 Filed 02/27/20 Page 80 of 87 PageID
                                                                   RECEIVED        #: 317
                                                                             NYSCEF:  01/29/2020
      Alice         Chan                                                                                     Tuesday,       January      28, 2020         at 5:08:37          PM Eastern         Standard     Time



        Subject:                        Re: Shirley            Brown         v. American               Airlines

        Date:                           Monday,          January            27,     2020        at 6:14:10          PM Eastern          Standard          Time

        From:                           Alice     Chan         <e!!ce.chan@changrant.com>

        To:                             Leslie     Sanchez            <lsanchez@iawpartnerslip.com>,                                   Jacob        Levine     <jlevine@lawpartnerslip.com>

        Attachments:                    image001.jpg,Shirley.Brown.Demand.Pursuant.CPLR.3017(c).pdf


        Please        see attached.



              om:      Leslie         Sanchez         <lsanchez@lawpartnerslip.com>

        Date:         Monday,               January        27,      2020          at 5:28          PM
       To:      Alice       Chan            <alice.chan@chañgrañt.com>,                                       Jacob       Levine      <jlêviñé@lawpartners!!p.com>

       Subject:             RE: Shirley             Brown          v. American                  Airlines


        Ms.      Chan:


        I am sorry             that     that      Demand           was        not       responded             to.   Can you         please      forward       the     demand        via email      or fax and       I
       will     get     it over        to you?        I do      not     have           a hard        copy.



       From:          Alice         Chan      [ma!!to:a!!ce.chan@chañgrant.com]
       Sent:        Monday,             January          27,    2020         2:22       PM
       To: Leslie            Sanchez            <lsanchez@lawpartnersilp.com>;                                      Jacob     Levine         <jlev:ñê@:awpartnersilp.com>

       Subject:             Re: Shirley           Brown         v. American               Airlines


        Leslie        and     Jacob,


                                                                                                              Dêfêñdants'
       We have              still     not     received         Plaintiff's           response           to                          Demand          Pursuant         to CPLR § 3017(c)            that   we   had
       been         assured           would        be included               with       the     responses           to discovery             sent   today,     but     were     not.    Please    picvide     a
       response              by today,           otherwise,            we     will       proceed           with     our    Motion       to Compel            and     other    for   relief   as deemed
       proper.


       Alice



       From:           Leslie         Sanchez         <lsanchez@iawcartnerslip.com>

       Date:          Monday,               January        27,      2020          at    11:22         AM
       To:     Alice        Chan            <alice.chan@changrant.com>

       Subject:             Shirley           Brown       v. American                   Airlines


       Ms.       Chan:


       Attached             is the          Bill of Particulars              and       Plaintiff's           Rêspcñse       to Combiñêd              Demands.



        Leslie           Ann            Sanchez,                  Paralegal

       Lerner,               Arnold              85 Winston,                      LLP
                                                                         28†l1
       475          Park            Avenue            South,                             Floor
       New          York,             New        York           10016

        (T)     212-686-4655

        (F)     212-532-3301



                                                                                                                                                                                                              Page      1 of 2
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                          INDEX NO. 706805/2019
NYSCEF Case 1:20-cv-01092-AMD-JO
       DOC. NO. 25               Document 1-19 Filed 02/27/20 Page 81 of 87 PageID
                                                                   RECEIVED        #: 318
                                                                             NYSCEF:  01/29/2020


      Lsancher/ñ)lawnartnerallp.com



      www.laweartnersllp.com




                                                 LERNER•ARNOLD                              •WINSTON

      This message nriginates from the Law Firm of Lerner, Arnold & Winston, LLP. The message and any file tra::::::itted with it contain confidential
      information which may be subject to the attorney-client privilege, or otherwise protected against ==thodzed        use. The iW==:an      contained in this
      message and any file t:==itted       with it is '.mer!±±d in this form based upon a reasonable expectation of privacy consistent with ABA Formal
      Opinion No. 99-413. Any disclosure, distribution, copying or use of the '±s:±:           by anyone other than the intended recipient, regardless of address
      or routing, is strictly prohibited. If you have received this message in error, please advise the sender by immediate reply and delete the original
      message. Personal messages express views solely of the sender and are not attributable to Lerner, Arnold & Winston, LLP.




                                                                                                                                                            Page    2 of 2
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                       INDEX NO. 706805/2019
NYSCEF Case 1:20-cv-01092-AMD-JO
       DOC. NO. 25               Document 1-19 Filed 02/27/20 Page 82 of 87 PageID
                                                                   RECEIVED        #: 319
                                                                             NYSCEF:  01/29/2020




             SUPREME            COURT           OF THE        STATE            OF NEW YORK
             COUNTY             OF QUEENS
                                                                                                         X
             SHIRLEY            BROWN,
                                                                                                                     Index       No.:      706805/2019

                                                               Plaintiff,
                                                                                                                     DEMAND                 PURSUANT                 TO
                          -against-                                                                                  CPLR          § 3017(c)


             AMERICAN                  AIRLINES          GROUP          INC.,         JANE            DOE
             and       AMERICAN               AIRLINES         INC.,


                                                               Defendants.
                                                                   -                   --                X



                        PLEASE            TAKE       NOTICE,             that        the     defendants,       AMERICAN                   AIRLINES,                INC.      and


            AMERICAN               AIRLINES           GROUP            INC.,         pursuant          to CPLR       § 3017(c),           hereby       demand             that   the


            plaintif    F serves       upon     the &f=da,nts,              within          fifteen           days    hereof,           a Supplemental               Demand
                                                                                                       (15)


            setting     forth    the    total   damages       to which          they          deem     themselves           entitled.


            Dated:      September             12, 2019
                        New      York,        New   York


                                                                                                                     Re                                 ,




                                                                                                                     Alice       Chan
                                                                                                                     CHAN           &    GRANT,             LLP
                                                                                                                     Attorneys            for   Defendants
                                                                                                                     American             Airlines,         Inc.    and
                                                                                                                     American             Airlines      Group    Inc.
                                                                                                                     61 Lexington               Avenue,      Suite 10
                                                                                                                     New        York,      New        York         10010
                                                                                                                     Tel:     (646)       779-2988
                                                                                                                     Fax:      (646)       779-2950




            To:         Jacob      L. Levine

                        LERNER,            ARNOLD          &     WINSTON,                    LLP
                                                                 288
                        475     Park     Avenue      South,           Floor
                        New      York,        New   York      10016
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                     INDEX NO. 706805/2019
NYSCEF Case 1:20-cv-01092-AMD-JO
       DOC. NO. 25               Document 1-19 Filed 02/27/20 Page 83 of 87 PageID
                                                                   RECEIVED        #: 320
                                                                             NYSCEF:  01/29/2020




             Index   No:   706805/2016


             SUPREME        COURT           OF THE    STATE           OF NEW YORK
             CGIINTY       OF OUEEl¶S
             SHIRLEY       BROWN,


                                                     Plaintiff,
                                -against-



             AMERICAN         AIRLINES         OROUP          INC.,
             JANE      DOE and AMERICAN               AIRLINES,               INC.




                                                     Defendants.




                                                            DEMAND                 PURSUANT                   TO
                                                                       CPLR            § 3017(c)




                                                                       IAW           OFFICES
                                                                  CHAN         &     GRANT,           LLP
                                                              Attorneys          for       Defendant(s)
                                                             American           Airlines,           Inc.     and
                                                           American            Airlines      Group    Inc.
                                                         61 Lexington                Avenue,    Suite    10
                                                            New       York,        New       York          10010
                                                                   Tel:       (646)        779-2988
                                                                   Fax:       (646)779-2950




                                                                                       2
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                                                                        INDEX NO. 706805/2019
NYSCEF Case 1:20-cv-01092-AMD-JO
       DOC. NO. 25               Document 1-19 Filed 02/27/20 Page 84 of 87 PageID
                                                                   RECEIVED        #: 321
                                                                             NYSCEF:  01/29/2020




              SUPREME              COURT                OF THE             STATE          OF NEW YORK
              COUNTY             OF QUEENS
                                                                                                                X
               SHIRLEY             BROWN,
                                                                                                                       Index     No.:     706805/2019

                                                                           Plaintiff,
                                                                                                                       AFFIDAVIT                 OF SERVICE
                            -against-



               AMERICAN                 AIRLINES                GROUP               INC.,
               JANE        DOE       and     AMERICAN                       AIRLINES            INC.


                                                                           Defendants.
               -                                                                                                X

              STATE         OF NEW YORK                                )
                                                                       ) as.:
              COUNTY             OF NEW                 YORK           )


                           KENNETH                  LO,     being          duly     sworn,     deposes        and    says,    that     deponent      is not     a party       of this

                                                                                                                                                             125
              action,      is over      18 years           of age          and    resides     in New        York,     New      York;      that    on the            day      of


              September,           2019,         deponent           served         the Demend             Pursuant    to CPLR           § 3017(c)       upon       the below

              addressee(s),          by depositing                  a true        copy    thereof      enclosed       in a post-paid         wrapper,         in an official


              depository         under       the        exclusive          care     and     custõdy       of the U.S.        Postal     Service     within      New         York


              State,    addressed          to each          of the         following         persons       at the    last known         address     set forth       after     each

              name      (see service             list    below).

                           Service        List

                           Jacob     L. Levine

                           LERNER,               ARNOLD                &     WINSTON,               LLP
                                                                             286
                           475     Park     Avenue            South,              Floor
                           New York,              New       York           10016




                                                                                                                             Kenneth       Lo


              Sworn      to before         me this




                         AllCIE CHAN
             Notary Public, State of NewYork
                     No. 02C H6050295
                Qualified in Queens County
          Commission    IExpires October30, 20                     -
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                                   INDEX NO. 706805/2019
       CaseNO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                26               Document 1-19 Filed 02/27/20 Page 85 of 87 PageID
                                                                    RECEIVED       #: 322
                                                                              NYSCEF:  01/29/2020




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF QUEENS
           --------------------------------------------------------------X
           SHIRLEY BROWN,
                                                                                     Index No.: 706805/2019
                                                  Plaintiff,
                      -against-                                                      AFFIRMATION OF GOOD FAITH

              AMERICAN AIRLINES GROUP INC., JANE DOE
              and AMERICAN AIRLINES INC.,

                                                  Defendants.
              --------------------------------------------------------------X

                     Alice Chan, an attorney admitted to practice before the courts of the State of New York

          and not a party to this action, hereby affirms, pursuant to Civil Practice Law and Rules (CPLR)

          2106, the following to be true under the penalties of perjury:

                     1.       I am a partner with the law firm Chan & Grant, LLP, attorneys for defendants

          American Airlines Group Inc. and American Airlines, Inc. (“Defendants”) in the above-

          captioned action, and as such I am fully familiar with the facts and circumstances of this case

          after reviewing records maintained by my office and discussions with staff at my firm. I submit

          this affirmation pursuant to 22 NYCRR § 202.7, in connection with the annexed Defendants’

          Motion to Compel and Affirmation in Support, which this Court is respectfully referred to.

                     2.       In compliance with 22 New York Codes, Rules and Regulations (NYCRR) §

          202.7, good faith efforts were made to confer with counsel for Shirley Brown (“Plaintiff”) to

          resolve the issues raised by the annexed motion but were unsuccessful.

                     3.       On September 12, 2019, my office served Plaintiff with a Demand Pursuant to

          CPLR 3017(c) (hereinafter “Supplemental Demand Request”), a true and correct copy of which

          is annexed hereto as Exhibit A1.



          1
              All referenced exhibits refer to the exhibits attached to the Affirmation in Support of the Motion to Compel.

                                                                      1


                                                                  1 of 2
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                                   INDEX NO. 706805/2019
       CaseNO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                26               Document 1-19 Filed 02/27/20 Page 86 of 87 PageID
                                                                    RECEIVED       #: 323
                                                                              NYSCEF:  01/29/2020




                 4.      On October 14, 2019, the undersigned’s offices sent a follow-up letter requesting

          that Plaintiff respond to the September 12, 2019 CPLR 3017(c) Supplemental Demand Request

          (a true and correct copy of the October 2019 letter is annexed hereto as Exhibit H).

                 5.      On November 13, 2019, a preliminary conference was held, and this court ordered

          Plaintiff to respond to Defendants’ CPLR 3017(c) Supplemental Demand. A true and correct

          copy of the November 13, 2019 Preliminary Conference Order is annexed hereto as Exhibit I.

                 6.      On January 6, 2020, the undersigned sent by e-mail and first-class mail, an

          additional follow-up letter recapping previous attempts to obtain a response from Plaintiff,

          reminding Plaintiff of the Preliminary Conference Order, informing Plaintiff of the necessity of a

          response for removal purposes, and requesting that Plaintiff respond to the CPLR 3017(c)

          Supplemental Demand Request (a true copy and correct copy of which is annexed hereto as

          Exhibit J).

                 7.      On January 16, 2020, the undersigned received a call from Plaintiff’s attorneys

          offices that all outstanding discovery responses, including Demand Pursuant to CPLR 3017(c)

          would be provided by January 23, 2020.

                 8.      To date, defendants has not received responses to Defendants Demand Pursuant to

          CPLR 3017(c), despites Plaintiff’s assurances, communications and Court order.

          Dated: January 29, 2020
                 New York, New York                                   Respectfully yours,
                                                                      _s/Alice Chan__________
                                                                      Alice Chan
                                                                      CHAN & GRANT, LLP
                                                                      Attorneys for Defendants
                                                                      American Airlines Group Inc. and
                                                                      American Airlines, Inc.
                                                                      61 Lexington Avenue, Suite 1G
                                                                      New York, New York 10010
                                                                      Tel: (646) 779-2988
                                                                      Fax: (646) 779-2950

                                                          2


                                                       2 of 2
FILED: QUEENS COUNTY CLERK 01/29/2020 03:49 PM                                               INDEX NO. 706805/2019
       CaseNO.
NYSCEF DOC. 1:20-cv-01092-AMD-JO
                12               Document 1-19 Filed 02/27/20 Page 87 of 87 PageID
                                                                    RECEIVED       #: 324
                                                                              NYSCEF:  01/29/2020




          before the date set forth above for the submission of this motion.


          Dated: January 29, 2020
                 New York, New York

                                                                       Respectfully Submitted,

                                                                       CHAN & GRANT, LLP

                                                                       By:__s/Alice Chan___________
                                                                               Alice Chan
                                                                       Attorneys for Defendants
                                                                       American Airlines Group, Inc. and
                                                                       American Airlines, Inc.
                                                                       61 Lexington Avenue, Suite 1G
                                                                       New York, New York 10010
                                                                       Tel: (646) 779-2988
                                                                       Fax: (646) 779-2950

          To:    Jacob L. Levine
                 LERNER, ARNOLD & WINSTON, LLP
                 475 Park Avenue South, 28th Floor
                 New York, New York 10016




                                                           2


                                                       2 of 2
